Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of July 27, 2008, by
and among  Maui Land & Pineapple Company, Inc., a Hawaiian corporation, with
headquarters located at 120 Kane Street, P. O. Box 187, Kahului, Maui, Hawaii
96733-6687 (the “Company”), and the investors listed on the Schedule of Buyers
attached hereto (individually, a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.            The Company and each Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.            The Company has authorized a new series of senior secured
convertible notes of the Company, in the form attached hereto as Exhibit A (the
“Notes”), which Notes shall be convertible into the Company’s common stock, no
par value per share (the “Common Stock”) (as converted, the “Conversion
Shares”), in accordance with the terms of the Notes.

 

C.            Each Buyer wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, that aggregate principal
amount of the Notes set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers attached hereto (which aggregate amount for all Buyers shall
be $40,000,000).

 

D.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which the Company will agree to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement) under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

E.             The Notes and the Conversion Shares collectively are referred to
herein as the “Securities”.

 

F.             The Notes shall rank senior to all outstanding and future
indebtedness secured by the Real Property Collateral (as defined in the Notes)
of the Company and its Subsidiaries (as defined below) (other than Permitted
Secured Indebtedness (as defined in the Notes)) and, will be secured by a
security interest in certain assets of the Company and its Subsidiaries, as
evidenced by certain security documents, including without limitation (i) the
Collateral Account Agreement (as defined below), (ii) the Mortgages (as defined
below) and (iii) the guarantees of certain Subsidiaries of the Company in the
form attached hereto as Exhibit C (as amended or modified from time to time in
accordance with its terms, the “Guarantees” and, together with the Collateral
Account Agreement and the Mortgages and any ancillary documents related thereto,
collectively the “Security Documents”).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

 


1.                                       PURCHASE AND SALE OF NOTES.


 


(A)           PURCHASE OF NOTES.  SUBJECT TO THE SATISFACTION (OR WAIVER) OF THE
CONDITIONS SET FORTH IN SECTIONS 6 AND 7 BELOW, THE COMPANY SHALL ISSUE AND SELL
TO EACH BUYER, AND EACH BUYER SEVERALLY, BUT NOT JOINTLY, AGREES TO PURCHASE
FROM THE COMPANY ON THE CLOSING DATE (AS DEFINED BELOW), A PRINCIPAL AMOUNT OF
NOTES AS IS SET FORTH OPPOSITE SUCH BUYER’S NAME IN COLUMN (3) ON THE SCHEDULE
OF BUYERS (THE “CLOSING”).


 


(B)           CLOSING.  THE DATE AND TIME OF THE CLOSING (THE “CLOSING DATE”)
SHALL BE 2:00 P.M., NEW YORK CITY TIME, ON THE DATE HEREOF (OR SUCH LATER DATE
AS IS MUTUALLY AGREED TO BY THE COMPANY AND EACH BUYER) AFTER NOTIFICATION OF
SATISFACTION (OR WAIVER) OF THE CONDITIONS TO THE CLOSING SET FORTH IN SECTIONS
6 AND 7 BELOW AT THE OFFICES OF SCHULTE ROTH & ZABEL LLP, 919 THIRD AVENUE, NEW
YORK, NEW YORK 10022.


 


(C)           PURCHASE PRICE.  THE AGGREGATE PURCHASE PRICE FOR THE NOTES TO BE
PURCHASED BY EACH SUCH BUYER AT THE CLOSING (THE “PURCHASE PRICE”) SHALL BE THE
AMOUNT SET FORTH OPPOSITE EACH BUYER’S NAME IN COLUMN (4) OF THE SCHEDULE OF
BUYERS (LESS, IN THE CASE OF RCG PB, LTD AND RCG ENTERPRISE, LTD (COLLECTIVELY,
THE “RCG ENTITIES”), THE AMOUNTS WITHHELD PURSUANT TO SECTION 4(G)).  EACH BUYER
SHALL PAY $1,000 FOR EACH $1,000 OF PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED BY
SUCH BUYER AT THE CLOSING.


 


(D)           FORM OF PAYMENT.  ON THE CLOSING DATE, (I) EACH BUYER SHALL PAY
ITS RESPECTIVE PURCHASE PRICE (LESS, IN THE CASE OF THE RCG ENTITIES, THE
AMOUNTS WITHHELD PURSUANT TO SECTION 4(G)) TO THE COMPANY FOR THE NOTES TO BE
ISSUED AND SOLD TO SUCH BUYER AT THE CLOSING BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS IN ACCORDANCE WITH THE COMPANY’S WRITTEN WIRE INSTRUCTIONS AND
(II) THE COMPANY SHALL DELIVER TO EACH BUYER THE NOTES (ALLOCATED IN THE
PRINCIPAL AMOUNTS AS SUCH BUYER SHALL REQUEST) WHICH SUCH BUYER IS THEN
PURCHASING HEREUNDER DULY EXECUTED ON BEHALF OF THE COMPANY AND REGISTERED IN
THE NAME OF SUCH BUYER OR ITS DESIGNEE.


 


2.                                       BUYER’S REPRESENTATIONS AND WARRANTIES.


 

Each Buyer, severally and not jointly, represents and warrants with respect to
only itself, as of the date hereof and as of the Closing Date, that:

 


(A)           NO PUBLIC SALE OR DISTRIBUTION.  SUCH BUYER IS (I) ACQUIRING THE
NOTES WITH ITS OWN FUNDS AND (II) UPON CONVERSION OF THE NOTES WILL ACQUIRE THE
CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES, IN EACH CASE, FOR ITS
OWN ACCOUNT AND NOT WITH A VIEW TOWARDS, OR FOR RESALE IN CONNECTION WITH, THE
PUBLIC SALE OR DISTRIBUTION THEREOF, EXCEPT PURSUANT TO SALES REGISTERED OR
EXEMPTED UNDER THE 1933 ACT; PROVIDED, HOWEVER, THAT BY MAKING THE
REPRESENTATIONS HEREIN, SUCH BUYER DOES NOT AGREE TO HOLD ANY OF THE SECURITIES
FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO DISPOSE OF THE
SECURITIES AT ANY TIME IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION
STATEMENT OR AN EXEMPTION UNDER THE 1933 ACT.  SUCH BUYER IS ACQUIRING THE
SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS.  SUCH BUYER DOES
NOT PRESENTLY HAVE ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR INDIRECTLY, WITH
ANY PERSON TO DISTRIBUTE ANY OF THE SECURITIES.  SUCH BUYER CURRENTLY INTENDS TO
HOLD THE NOTES UNTIL CONVERSION INTO CONVERSION SHARES OR UNTIL THE MATURITY
DATE (AS DEFINED IN THE NOTES); PROVIDED, THAT BY MAKING THE FOREGOING
REPRESENTATION, SUCH BUYER DOES NOT AGREE TO HOLD THE NOTES FOR ANY MINIMUM OR
OTHER SPECIFIC TERM AND RESERVES THE RIGHT TO DISPOSE OF THE NOTES AT ANY TIME.


 


2

--------------------------------------------------------------------------------



 


(B)           ACCREDITED INVESTOR STATUS.  SUCH BUYER IS AN “ACCREDITED
INVESTOR” AS THAT TERM IS DEFINED IN RULE 501(A) OF REGULATION D.


 


(C)           RELIANCE ON EXEMPTIONS.  SUCH BUYER UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE ON SPECIFIC EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF UNITED STATES FEDERAL AND STATE SECURITIES
LAWS AND THAT THE COMPANY IS RELYING IN PART UPON THE TRUTH AND ACCURACY OF, AND
SUCH BUYER’S COMPLIANCE WITH, THE REPRESENTATIONS, WARRANTIES, AGREEMENTS,
ACKNOWLEDGMENTS AND UNDERSTANDINGS OF SUCH BUYER SET FORTH HEREIN IN ORDER TO
DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE ELIGIBILITY OF SUCH BUYER
TO ACQUIRE THE SECURITIES.


 


(D)           INFORMATION.  SUCH BUYER AND ITS ADVISORS, IF ANY, HAVE BEEN
FURNISHED WITH ALL MATERIALS RELATING TO THE BUSINESS, FINANCES AND OPERATIONS
OF THE COMPANY AND MATERIALS RELATING TO THE OFFER AND SALE OF THE SECURITIES
THAT HAVE BEEN REQUESTED BY SUCH BUYER.  SUCH BUYER AND ITS ADVISORS, IF ANY,
HAVE BEEN AFFORDED THE OPPORTUNITY TO ASK QUESTIONS OF THE COMPANY.  NEITHER
SUCH INQUIRIES NOR ANY OTHER DUE DILIGENCE INVESTIGATIONS CONDUCTED BY SUCH
BUYER OR ITS ADVISORS, IF ANY, OR ITS REPRESENTATIVES SHALL MODIFY, AMEND OR
AFFECT SUCH BUYER’S RIGHT TO RELY ON THE COMPANY’S REPRESENTATIONS AND
WARRANTIES CONTAINED HEREIN.  SUCH BUYER UNDERSTANDS THAT ITS INVESTMENT IN THE
SECURITIES INVOLVES A HIGH DEGREE OF RISK.  SUCH BUYER HAS SOUGHT SUCH
ACCOUNTING, LEGAL AND TAX ADVICE AS IT HAS CONSIDERED NECESSARY TO MAKE AN
INFORMED INVESTMENT DECISION WITH RESPECT TO ITS ACQUISITION OF THE SECURITIES.


 


(E)           NO GOVERNMENTAL REVIEW.  SUCH BUYER UNDERSTANDS THAT NO UNITED
STATES FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENT OR GOVERNMENTAL AGENCY
HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE SECURITIES OR THE
FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES NOR HAVE SUCH
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF THE
SECURITIES.


 


(F)            TRANSFER OR RESALE.  SUCH BUYER UNDERSTANDS THAT EXCEPT AS
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT: (I) THE SECURITIES HAVE NOT BEEN
AND ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS,
AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR TRANSFERRED UNLESS
(A) SUBSEQUENTLY REGISTERED THEREUNDER, (B) SUCH BUYER SHALL HAVE DELIVERED TO
THE COMPANY AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, TO THE EFFECT
THAT SUCH SECURITIES TO BE SOLD, ASSIGNED OR TRANSFERRED MAY BE SOLD, ASSIGNED
OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, OR (C) SUCH
BUYER PROVIDES THE COMPANY WITH REASONABLE ASSURANCE THAT SUCH SECURITIES CAN BE
SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 OR RULE 144A PROMULGATED
UNDER THE 1933 ACT, AS AMENDED, (OR A SUCCESSOR RULE THERETO) (COLLECTIVELY,
“RULE 144”); (II) ANY SALE OF THE SECURITIES MADE IN RELIANCE ON RULE 144 MAY BE
MADE ONLY IN ACCORDANCE WITH THE TERMS OF RULE 144 AND FURTHER, IF RULE 144 IS
NOT APPLICABLE, ANY RESALE OF THE SECURITIES UNDER CIRCUMSTANCES IN WHICH THE
SELLER (OR THE PERSON (AS DEFINED IN SECTION 3(S)) THROUGH WHOM THE SALE IS
MADE) MAY BE DEEMED TO BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN THE 1933
ACT) MAY REQUIRE COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE 1933 ACT OR THE
RULES AND REGULATIONS OF THE SEC THEREUNDER; AND (III) NEITHER THE COMPANY NOR
ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER THE SECURITIES UNDER THE
1933 ACT OR ANY STATE SECURITIES LAWS


 


3

--------------------------------------------------------------------------------



 


OR TO COMPLY WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES AND SUCH PLEDGE OF SECURITIES SHALL NOT BE DEEMED TO BE A TRANSFER,
SALE OR ASSIGNMENT OF THE SECURITIES HEREUNDER, AND NO BUYER EFFECTING A PLEDGE
OF SECURITIES SHALL BE REQUIRED TO PROVIDE THE COMPANY WITH ANY NOTICE THEREOF
OR OTHERWISE MAKE ANY DELIVERY TO THE COMPANY PURSUANT TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT (AS DEFINED BELOW), INCLUDING, WITHOUT LIMITATION,
THIS SECTION 2(F).


 


(G)           LEGENDS.  SUCH BUYER UNDERSTANDS THAT THE CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING THE NOTES AND, UNTIL SUCH TIME AS THE RESALE OF THE
CONVERSION SHARES HAVE BEEN REGISTERED UNDER THE 1933 ACT AS CONTEMPLATED BY THE
REGISTRATION RIGHTS AGREEMENT, THE STOCK CERTIFICATES REPRESENTING THE
CONVERSION SHARES, EXCEPT AS SET FORTH BELOW, SHALL BEAR ANY LEGEND AS REQUIRED
BY THE “BLUE SKY” LAWS OF ANY STATE AND A RESTRICTIVE LEGEND IN SUBSTANTIALLY
THE FOLLOWING FORM (AND A STOP-TRANSFER ORDER MAY BE PLACED AGAINST TRANSFER OF
SUCH STOCK CERTIFICATES):


 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE 1933 ACT, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT (II) UNLESS
SOLD OR TRANSFERRED TO A “QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF
RULE 144A UNDER THE 1933 ACT OR (III) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if, unless otherwise required
by state securities laws, (i) such Securities are registered for resale under
the 1933 Act, (ii) in connection with a sale, assignment or other transfer, such
holder provides the Company with an opinion of counsel, in a generally
acceptable form, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the 1933 Act, or (iii) such holder provides the Company with reasonable
assurance that the Securities (x) are being (or have been) sold, assigned or
transferred pursuant to Rule 144 or Rule 144A or (y) can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A without the requirement to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144(c).  The Company shall be responsible for the fees of its
transfer agent and all DTC fees associated with such issuance.

 

4

--------------------------------------------------------------------------------


 


(H)           VALIDITY; ENFORCEMENT.  THIS AGREEMENT, THE REGISTRATION RIGHTS
AGREEMENT AND THE SECURITY DOCUMENTS TO WHICH SUCH BUYER IS A PARTY HAVE BEEN
DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED ON BEHALF OF SUCH BUYER AND
SHALL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BUYER
ENFORCEABLE AGAINST SUCH BUYER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY OR TO
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION AND
OTHER SIMILAR LAWS RELATING TO, OR AFFECTING GENERALLY, THE ENFORCEMENT OF
APPLICABLE CREDITORS’ RIGHTS AND REMEDIES.


 


(I)            NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
BUYER OF THIS AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT AND THE
CONSUMMATION BY SUCH BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
WILL NOT (I) RESULT IN A VIOLATION OF THE ORGANIZATIONAL DOCUMENTS OF SUCH BUYER
OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY
RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY
AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH SUCH BUYER IS A PARTY, OR
(III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT  OR
DECREE (INCLUDING FEDERAL AND STATE SECURITIES LAWS) APPLICABLE TO SUCH BUYER,
EXCEPT IN THE CASE OF CLAUSES (II) AND (III) ABOVE, FOR SUCH CONFLICTS,
DEFAULTS, RIGHTS OR VIOLATIONS WHICH WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
ABILITY OF SUCH BUYER TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


(J)            TRANSFER LIMITATIONS.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY (WHICH WILL NOT BE UNREASONABLY WITHHELD OR DELAYED) EACH BUYER
ACKNOWLEDGES AND AGREES THAT ANY BUYER’S NOTES MAY NOT BE TRANSFERRED IN
INCREMENTS LESS THAN THE LESSER OF (X) $500,000 AND (Y) THE AMOUNT THEN
OUTSTANDING UNDER SUCH NOTES (THE “MINIMUM TRANSFER AMOUNT”).


 


(K)           PROHIBITED TRANSACTIONS.  OTHER THAN WITH RESPECT TO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN, SINCE THE TIME THAT SUCH
BUYER WAS FIRST CONTACTED BY THE COMPANY OR THE AGENTS (AS DEFINED BELOW)
REGARDING THE INVESTMENT CONTEMPLATED HEREBY, NEITHER THE BUYER NOR ANY
AFFILIATE (AS DEFINED BY RULE 405 PROMULGATED PURSUANT TO THE 1933 ACT) OF SUCH
BUYER WHICH (X) HAD KNOWLEDGE OF THE TRANSACTIONS CONTEMPLATED HEREBY, (Y) HAS
OR SHARES DISCRETION RELATING TO SUCH BUYER’S INVESTMENTS OR TRADING OR
INFORMATION CONCERNING SUCH BUYER’S INVESTMENTS AND (Z) IS SUBJECT TO SUCH
BUYER’S REVIEW OR INPUT CONCERNING SUCH AFFILIATE’S INVESTMENTS OR TRADING
(COLLECTIVELY, “TRADING AFFILIATES”) HAS DIRECTLY OR INDIRECTLY, NOR HAS ANY
PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY UNDERSTANDING WITH SUCH BUYER OR
TRADING AFFILIATE, EFFECTED OR AGREED TO EFFECT ANY TRANSACTIONS IN THE
SECURITIES OF THE COMPANY, OR ANY TRANSACTIONS INVOLVING OR RELATING TO
SECURITIES OF THE COMPANY, INCLUDING ANY DERIVATIVE SECURITIES.  SUCH BUYER
HEREBY COVENANTS AND AGREES NOT TO, AND SHALL CAUSE ITS TRADING AFFILIATES NOT
TO, ENGAGE, DIRECTLY OR INDIRECTLY, IN ANY TRANSACTIONS IN THE SECURITIES OF THE
COMPANY, OR ANY TRANSACTIONS INVOLVING OR RELATING TO THE COMPANY’S SECURITIES,
DURING THE PERIOD FROM THE DATE HEREOF UNTIL SUCH TIME AS (I) THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED AS DESCRIBED IN
SECTION 4(I) HEREOF (PROVIDED THE COMPANY COMPLIES THEREWITH) OR (II) THIS
AGREEMENT IS TERMINATED IN FULL PURSUANT TO SECTION 8 HEREOF.


 


5

--------------------------------------------------------------------------------



 


(L)            RESIDENCY.  SUCH BUYER IS A RESIDENT OF THAT JURISDICTION
SPECIFIED BELOW ITS ADDRESS ON THE SCHEDULE OF BUYERS.


 


(M)          ACKNOWLEDGEMENTS REGARDING PLACEMENT AGENT. SUCH BUYER ACKNOWLEDGES
TO THE AGENT (AS DEFINED BELOW) THAT THE AGENT IS ACTING AS PLACEMENT AGENT FOR
THE SECURITIES BEING OFFERED HEREBY AND WILL BE COMPENSATED BY THE COMPANY FOR
ACTING IN SUCH CAPACITY.  SUCH BUYER FURTHER ACKNOWLEDGES THAT THE AGENT HAS
ACTED SOLELY AS PLACEMENT AGENT IN CONNECTION WITH THE OFFERING OF THE
SECURITIES BY THE COMPANY, THAT THE INFORMATION AND DATA PROVIDED TO SUCH BUYER
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY HAVE NOT BEEN SUBJECTED
TO INDEPENDENT VERIFICATION OR INVESTIGATION BY THE AGENT, AND THAT THE AGENT
MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE ACCURACY OR COMPLETENESS
OF SUCH INFORMATION, DATA OR OTHER RELATED DISCLOSURE MATERIAL, NOR SHALL THE
AGENT OR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, CONTROLLING
PERSONS OR AGENTS BE LIABLE FOR ANY LOSS OR DAMAGES OF ANY KIND RESULTING FROM
THE USE OF SUCH INFORMATION, DATA OR RELATED DISCLOSURE MATERIAL EXCEPT AS SET
FORTH BELOW.  SUCH BUYER FURTHER ACKNOWLEDGES THAT IN MAKING ITS DECISION TO
ENTER INTO THIS AGREEMENT AND PURCHASE THE SECURITIES, IT HAS NOT RELIED ON
INFORMATION PROVIDED BY THE AGENT BUT HAS CONDUCTED ITS OWN INVESTIGATION AND
HAS RELIED ON ITS OWN EXAMINATION OF THE COMPANY AND THE TERMS OF, AND
CONSEQUENCES, OF HOLDING THE SECURITIES.  SUCH BUYER FURTHER ACKNOWLEDGES THAT
THE PROVISIONS OF THIS SECTION 2(M) ARE FOR THE BENEFIT OF, AND MAY BE ENFORCED
BY, AND ONLY BY, THE AGENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
ABOVE, THE FOREGOING SHALL NOT BE DEEMED TO WAIVE OR LIMIT SUCH BUYER’S LEGAL
REMEDIES AS A RESULT OF THE WILLFUL MISCONDUCT OR FRAUD OF THE AGENT OR ANY OF
ITS DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, CONTROLLING PERSONS OR
AGENTS.


 


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


 

The Company represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date:

 


(A)           ORGANIZATION AND QUALIFICATION.  EACH OF THE COMPANY AND ITS
“SUBSIDIARIES” (WHICH FOR PURPOSES OF THIS AGREEMENT MEANS ANY JOINT VENTURE OR
ANY ENTITY IN WHICH THE COMPANY, DIRECTLY OR INDIRECTLY, OWNS 50% OR MORE OF THE
CAPITAL STOCK OR AN EQUITY OR SIMILAR INTEREST) ARE ENTITIES DULY ORGANIZED AND
VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH
THEY ARE FORMED, AND HAVE THE REQUISITE POWER AND AUTHORIZATION TO OWN THEIR
PROPERTIES AND TO CARRY ON THEIR BUSINESS AS NOW BEING CONDUCTED.  EACH OF THE
COMPANY AND ITS SUBSIDIARIES IS DULY QUALIFIED AS A FOREIGN ENTITY TO DO
BUSINESS AND IS IN GOOD STANDING IN EVERY JURISDICTION IN WHICH ITS OWNERSHIP OF
PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION
NECESSARY, EXCEPT TO THE EXTENT THAT THE FAILURE TO BE SO QUALIFIED OR BE IN
GOOD STANDING WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  AS USED IN THIS AGREEMENT, “MATERIAL ADVERSE EFFECT” MEANS ANY MATERIAL
ADVERSE EFFECT ON THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, RESULTS OF
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF THE COMPANY AND
ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR ON THE TRANSACTIONS CONTEMPLATED HEREBY
OR IN THE OTHER TRANSACTION DOCUMENTS OR BY THE AGREEMENTS AND INSTRUMENTS TO BE
ENTERED INTO IN CONNECTION HEREWITH OR THEREWITH, OR ON THE AUTHORITY OR ABILITY
OF THE COMPANY TO PERFORM ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS (AS
DEFINED BELOW).  THE COMPANY HAS NO SUBSIDIARIES EXCEPT AS SET FORTH ON SCHEDULE
3(A).


 


6

--------------------------------------------------------------------------------



 


(B)           AUTHORIZATION; ENFORCEMENT; VALIDITY.  THE COMPANY HAS THE
REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (AS DEFINED BELOW),
THE REGISTRATION RIGHTS AGREEMENT, THE NOTES, THE SECURITY DOCUMENTS AND EACH OF
THE OTHER AGREEMENTS ENTERED INTO BY THE PARTIES HERETO IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY, THE “TRANSACTION
DOCUMENTS”) AND TO ISSUE THE SECURITIES IN ACCORDANCE WITH THE TERMS HEREOF AND
THEREOF.  THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE COMPANY
AND THE CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF THE NOTES, THE
RESERVATION FOR ISSUANCE AND THE ISSUANCE OF THE CONVERSION SHARES ISSUABLE UPON
CONVERSION OF THE NOTE AND THE GRANTING OF THE MORTGAGES, THE GUARANTEES AND THE
SECURITY INTEREST IN THE REAL PROPERTY COLLATERAL (AS DEFINED IN THE NOTES) HAVE
BEEN DULY AUTHORIZED BY THE COMPANY’S BOARD OF DIRECTORS AND NO FURTHER CONSENT
OR AUTHORIZATION IS REQUIRED BY THE COMPANY, ITS BOARD OF DIRECTORS OR ITS
STOCKHOLDERS.  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE COMPANY, AND CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY GENERAL PRINCIPLES OF EQUITY OR APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO, OR
AFFECTING GENERALLY, THE ENFORCEMENT OF APPLICABLE CREDITORS’ RIGHTS AND
REMEDIES.


 


(C)           ISSUANCE OF SECURITIES.  THE ISSUANCE OF THE NOTES ARE DULY
AUTHORIZED AND, UPON ISSUANCE, SHALL BE FREE FROM ALL TAXES, LIENS AND CHARGES
WITH RESPECT TO THE ISSUE THEREOF.  AS OF THE CLOSING, A NUMBER OF SHARES OF
COMMON STOCK SHALL HAVE BEEN DULY AUTHORIZED AND RESERVED FOR ISSUANCE WHICH
EQUALS OR EXCEEDS 120% OF THE AGGREGATE OF THE MAXIMUM NUMBER OF SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OF THE NOTES (WITHOUT TAKING INTO ACCOUNT
ANY LIMITATIONS ON THE CONVERSION OF THE NOTES).  UPON CONVERSION IN ACCORDANCE
WITH THE NOTES, THE CONVERSION SHARES WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL PREEMPTIVE OR SIMILAR RIGHTS, TAXES, LIENS AND
CHARGES WITH RESPECT TO THE ISSUE THEREOF, WITH THE HOLDERS BEING ENTITLED TO
ALL RIGHTS ACCORDED TO A HOLDER OF COMMON STOCK. ASSUMING THE ACCURACY OF THE
REPRESENTATIONS AND WARRANTIES OF THE BUYERS CONTAINED HEREIN, THE OFFER AND
ISSUANCE BY THE COMPANY OF THE SECURITIES IS EXEMPT FROM REGISTRATION UNDER THE
1933 ACT.


 


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING, WITHOUT LIMITATION, THE
ISSUANCE OF THE NOTES AND THE RESERVATION FOR ISSUANCE AND ISSUANCE OF THE
CONVERSION SHARES) WILL NOT (I) RESULT IN A VIOLATION OF ANY CERTIFICATE OF
INCORPORATION, CERTIFICATE OF FORMATION, ANY CERTIFICATE OF DESIGNATIONS OR
OTHER CONSTITUENT DOCUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, ANY
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BYLAWS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR (II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN
EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER,
OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION OF, ANY MATERIAL AGREEMENT, INDENTURE OR INSTRUMENT TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, OR (III) RESULT IN A VIOLATION OF
ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING FEDERAL AND
STATE SECURITIES LAWS AND REGULATIONS AND THE RULES AND REGULATIONS OF THE NEW
YORK STOCK EXCHANGE (THE “PRINCIPAL MARKET”) APPLICABLE TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR AFFECTED.


 


7

--------------------------------------------------------------------------------



 


(E)           CONSENTS.  EXCEPT AS SET FORTH ON SCHEDULE 3(E), NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS REQUIRED TO OBTAIN ANY CONSENT,
AUTHORIZATION OR ORDER OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT,
GOVERNMENTAL AGENCY OR ANY REGULATORY OR SELF-REGULATORY AGENCY OR ANY OTHER
PERSON IN ORDER FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS
UNDER OR CONTEMPLATED BY THE TRANSACTION DOCUMENTS, IN EACH CASE IN ACCORDANCE
WITH THE TERMS HEREOF OR THEREOF.  ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS
AND REGISTRATIONS WHICH THE COMPANY IS REQUIRED TO OBTAIN PURSUANT TO THE
PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO THE CLOSING
DATE AND THE COMPANY AND ITS SUBSIDIARIES ARE UNAWARE OF ANY FACTS OR
CIRCUMSTANCES THAT COULD REASONABLY BE EXPECTED TO PREVENT THE COMPANY FROM
OBTAINING OR EFFECTING ANY OF THE REGISTRATION, APPLICATION OR FILINGS PURSUANT
TO THE PRECEDING SENTENCE, EXCEPT FOR (I) THE FILING WITH THE SEC OF ONE OR MORE
REGISTRATION STATEMENTS IN ACCORDANCE WITH THE REQUIREMENTS OF THE REGISTRATION
RIGHTS AGREEMENT, (II) THE FILING OF A NOTICE OF SALE OF SECURITIES ON FORM D
WITH THE SEC UNDER REGULATION D AND ANY RELATED STATE SECURITIES FILINGS, AND
(III) THE 8-K FILING PURSUANT TO SECTION 4(I).  THE COMPANY IS NOT IN VIOLATION
OF THE LISTING REQUIREMENTS OF THE PRINCIPAL MARKET AND HAS NO KNOWLEDGE OF ANY
FACTS THAT COULD REASONABLY BE EXPECTED TO LEAD TO DELISTING OR SUSPENSION OF
THE COMMON STOCK IN THE FORESEEABLE FUTURE.  THE ISSUANCE BY THE COMPANY OF THE
SECURITIES SHALL NOT HAVE THE EFFECT OF DELISTING OR SUSPENDING THE COMMON STOCK
FROM THE PRINCIPAL MARKET.


 


(F)            ACKNOWLEDGMENT REGARDING BUYER’S PURCHASE OF SECURITIES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT EACH BUYER IS ACTING INDIVIDUALLY AND
SOLELY IN THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND
THAT NO BUYER IS (I) AN OFFICER OR DIRECTOR OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, (II) TO THE KNOWLEDGE OF THE COMPANY, AN “AFFILIATE” OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES (AS DEFINED IN RULE 144) OR (III) TO THE
KNOWLEDGE OF THE COMPANY, A “BENEFICIAL OWNER” OF MORE THAN 10% OF THE SHARES OF
COMMON STOCK (AS DEFINED FOR PURPOSES OF RULE 13D-3 OF THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED (THE “1934 ACT”)).  THE COMPANY FURTHER ACKNOWLEDGES
THAT NO BUYER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND
ANY ADVICE GIVEN BY A BUYER OR ANY OF ITS REPRESENTATIVES OR AGENTS IN
CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY IS MERELY INCIDENTAL TO SUCH BUYER’S PURCHASE OF THE
SECURITIES.  THE COMPANY FURTHER REPRESENTS TO EACH BUYER THAT THE COMPANY’S
DECISION TO ENTER INTO THE TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE
INDEPENDENT EVALUATION BY THE COMPANY AND ITS REPRESENTATIVES.


 


(G)           NO GENERAL SOLICITATION; PLACEMENT AGENT’S FEES.  NEITHER THE
COMPANY, NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES, NOR ANY PERSON ACTING ON ITS
OR THEIR BEHALF, HAS ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH THE OFFER OR
SALE OF THE SECURITIES.  THE COMPANY SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY
PLACEMENT AGENT’S FEES, FINANCIAL ADVISORY FEES, OR BROKERS’ COMMISSIONS (OTHER
THAN FOR PERSONS ENGAGED BY ANY BUYER OR ITS INVESTMENT ADVISOR) RELATING TO OR
ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY.  THE COMPANY SHALL PAY, AND
HOLD EACH BUYER HARMLESS AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING,
WITHOUT LIMITATION, ATTORNEY’S FEES AND OUT-OF-POCKET EXPENSES) ARISING IN
CONNECTION WITH ANY SUCH CLAIM.  THE COMPANY ACKNOWLEDGES THAT IT HAS ENGAGED
BANC OF AMERICA SECURITIES AS PLACEMENT AGENT (COLLECTIVELY, THE “AGENT”) IN
CONNECTION WITH THE SALE OF THE SECURITIES.  OTHER THAN THE AGENT, NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED ANY PLACEMENT AGENT OR OTHER
AGENT IN CONNECTION WITH THE SALE OF THE SECURITIES.


 


8

--------------------------------------------------------------------------------



 


(H)           NO INTEGRATED OFFERING.  NONE OF THE COMPANY, ITS SUBSIDIARIES,
ANY OF THEIR AFFILIATES, AND ANY PERSON ACTING ON THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF ANY OF
THE SECURITIES UNDER THE 1933 ACT, WHETHER THROUGH INTEGRATION WITH PRIOR
OFFERINGS OR OTHERWISE, OR CAUSE THIS OFFERING OF THE SECURITIES TO REQUIRE
APPROVAL OF STOCKHOLDERS OF THE COMPANY FOR PURPOSES OF THE 1933 ACT OR ANY
APPLICABLE STOCKHOLDER APPROVAL PROVISIONS, INCLUDING, WITHOUT LIMITATION, UNDER
THE RULES AND REGULATIONS OF ANY EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH
ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED.  NONE OF THE
COMPANY, ITS SUBSIDIARIES, THEIR AFFILIATES AND ANY PERSON ACTING ON THEIR
BEHALF WILL TAKE ANY ACTION OR STEPS REFERRED TO IN THE PRECEDING SENTENCE THAT
WOULD (I) REQUIRE REGISTRATION OF ANY OF THE SECURITIES UNDER THE 1933 ACT,
(II) CAUSE THE OFFERING OF THE SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS
IN VIOLATION OF THE 1933 ACT OR (III) CAUSE THE SALE AND ISSUANCE OF THE
SECURITIES TO BE SUBJECT TO ANY STOCKHOLDER APPROVAL REQUIREMENT, INCLUDING,
WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF ANY EXCHANGE OR AUTOMATED
QUOTATION SYSTEM ON WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR
DESIGNATED.


 


(I)            DILUTIVE EFFECT.  THE COMPANY UNDERSTANDS AND ACKNOWLEDGES THAT
THE NUMBER OF CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES WILL
INCREASE IN CERTAIN CIRCUMSTANCES.  THE COMPANY FURTHER ACKNOWLEDGES THAT ITS
OBLIGATION TO ISSUE THE CONVERSION SHARES UPON CONVERSION OF THE NOTES IN
ACCORDANCE WITH THIS AGREEMENT AND THE NOTES IS ABSOLUTE AND UNCONDITIONAL
REGARDLESS OF THE DILUTIVE EFFECT THAT SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP
INTERESTS OF OTHER STOCKHOLDERS OF THE COMPANY.


 


(J)            APPLICATION OF TAKEOVER PROTECTIONS; RIGHTS AGREEMENT.  THE
COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN
ORDER TO RENDER INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS
COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR OTHER SIMILAR ANTI-TAKEOVER PROVISION UNDER THE CERTIFICATE OF INCORPORATION
OR THE LAWS OF THE STATE OF HAWAII WHICH IS OR COULD BECOME APPLICABLE TO ANY
BUYER AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE COMPANY’S ISSUANCE OF THE SECURITIES AND ANY BUYER’S
OWNERSHIP OF THE SECURITIES.  THE COMPANY AND ITS BOARD OF DIRECTORS HAVE TAKEN
ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE ANY STOCKHOLDER
RIGHTS PLAN OR SIMILAR ARRANGEMENT RELATING TO ACCUMULATIONS OF BENEFICIAL
OWNERSHIP OF COMMON STOCK OR A CHANGE IN CONTROL OF THE COMPANY.


 


(K)           SEC DOCUMENTS; FINANCIAL STATEMENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 3(K), DURING THE TWO (2) YEARS PRIOR TO THE DATE HEREOF, THE COMPANY
HAS TIMELY FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS
OF THE 1934 ACT (ALL OF THE FOREGOING FILED PRIOR TO THE DATE HEREOF OR PRIOR TO
THE DATE OF THE CLOSING, AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL
STATEMENTS, NOTES AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE
THEREIN BEING HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  THE COMPANY HAS
MADE AVAILABLE TO THE BUYERS OR THEIR RESPECTIVE REPRESENTATIVES TRUE, CORRECT
AND COMPLETE COPIES OF THE SEC DOCUMENTS NOT AVAILABLE ON THE EDGAR SYSTEM.  AS
OF THEIR RESPECTIVE FILING DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE 1934 ACT AND THE RULES 


 


9

--------------------------------------------------------------------------------



 


AND REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC
DOCUMENTS, AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE
SEC, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  AS OF THEIR RESPECTIVE FILING DATES, THE FINANCIAL
STATEMENTS OF THE COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN
ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED
RULES AND REGULATIONS OF THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY
BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR
(II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF
AND THE RESULTS OF ITS OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED
(SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).


 


(L)            ABSENCE OF CERTAIN CHANGES.  EXCEPT AS DISCLOSED IN SCHEDULE
3(L), SINCE DECEMBER 31, 2007, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, PROPERTIES, OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF
OPERATIONS OR PROSPECTS OF THE COMPANY OR ITS SUBSIDIARIES, TAKEN AS A WHOLE. 
EXCEPT AS DISCLOSED IN SCHEDULE 3(L), SINCE DECEMBER 31, 2007, NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS (I) DECLARED OR PAID ANY DIVIDENDS,
(II) SOLD ANY ASSETS, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $2,500,000
OUTSIDE OF THE ORDINARY COURSE OF BUSINESS OR (III) HAD CAPITAL EXPENDITURES,
INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF $2,500,000.  NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES HAS TAKEN ANY STEPS TO SEEK PROTECTION PURSUANT TO
ANY BANKRUPTCY LAW NOR DOES THE COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE
THAT ITS CREDITORS INTEND TO INITIATE INVOLUNTARY BANKRUPTCY PROCEEDINGS OR ANY
ACTUAL KNOWLEDGE OF ANY FACT WHICH WOULD REASONABLY LEAD A CREDITOR TO DO SO. 
THE COMPANY AND ITS SUBSIDIARIES, INDIVIDUALLY AND ON A CONSOLIDATED BASIS, ARE
NOT AS OF THE DATE HEREOF, AND AFTER GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY TO OCCUR AT THE CLOSING, WILL NOT BE INSOLVENT (AS DEFINED
BELOW).  FOR PURPOSES OF THIS SECTION 3(L), “INSOLVENT” MEANS, WITH RESPECT TO
ANY PERSON (AS DEFINED IN SECTION 3(S)), (I) THE PRESENT FAIR SALEABLE VALUE OF
SUCH PERSON’S ASSETS IS LESS THAN THE AMOUNT REQUIRED TO PAY SUCH PERSON’S TOTAL
INDEBTEDNESS (AS DEFINED IN SECTION 3(S)), (II) SUCH PERSON IS UNABLE TO PAY ITS
DEBTS AND LIABILITIES, SUBORDINATED, CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND
LIABILITIES BECOME ABSOLUTE AND MATURED, (III) SUCH PERSON INTENDS TO INCUR OR
BELIEVES THAT IT WILL INCUR DEBTS THAT WOULD BE BEYOND ITS ABILITY TO PAY AS
SUCH DEBTS MATURE OR (IV) SUCH PERSON HAS UNREASONABLY SMALL CAPITAL WITH WHICH
TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH BUSINESS IS NOW CONDUCTED
AND IS PROPOSED TO BE CONDUCTED.


 


(M)          [INTENTIONALLY OMITTED]


 


(N)           CONDUCT OF BUSINESS; REGULATORY PERMITS.  NEITHER THE COMPANY NOR
ITS SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF OR IN DEFAULT UNDER ANY
CERTIFICATE OF DESIGNATIONS OF ANY OUTSTANDING SERIES OF PREFERRED STOCK OF THE
COMPANY, ITS CERTIFICATE OF INCORPORATION OR BYLAWS OR THEIR ORGANIZATIONAL
CHARTER OR CERTIFICATE OF INCORPORATION OR BYLAWS, RESPECTIVELY.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ANY JUDGMENT, DECREE OR
ORDER OR ANY STATUTE, ORDINANCE, RULE OR REGULATION APPLICABLE TO THE COMPANY OR
ITS SUBSIDIARIES, AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL
CONDUCT ITS BUSINESS IN VIOLATION OF ANY OF THE FOREGOING, EXCEPT FOR POSSIBLE
VIOLATIONS WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,


 


10

--------------------------------------------------------------------------------



 


REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COMPANY IS NOT IN VIOLATION OF ANY OF THE
RULES, REGULATIONS OR REQUIREMENTS OF THE PRINCIPAL MARKET AND HAS NO KNOWLEDGE
OF ANY FACTS OR CIRCUMSTANCES THAT WOULD REASONABLY LEAD TO DELISTING OR
SUSPENSION OF THE COMMON STOCK BY THE PRINCIPAL MARKET IN THE FORESEEABLE
FUTURE.  DURING THE TWO (2) YEARS PRIOR TO THE DATE HEREOF, (I) THE COMMON STOCK
HAS BEEN DESIGNATED FOR QUOTATION OR LISTED ON THE PRINCIPAL MARKET,
(II) TRADING IN THE COMMON STOCK HAS NOT BEEN SUSPENDED BY THE SEC OR THE
PRINCIPAL MARKET AND (III) THE COMPANY HAS RECEIVED NO COMMUNICATION, WRITTEN OR
ORAL, FROM THE SEC OR THE PRINCIPAL MARKET REGARDING THE SUSPENSION OR DELISTING
OF THE COMMON STOCK FROM THE PRINCIPAL MARKET.  FOR PURPOSES OF THE FOREGOING
SENTENCE, “PRINCIPAL MARKET” MEANS THE AMERICAN STOCK EXCHANGE PRIOR TO APRIL 1,
2008 AND THE NEW YORK STOCK EXCHANGE ON AND AFTER APRIL 1, 2008.  THE COMPANY
AND ITS SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED
BY THE APPROPRIATE FEDERAL, STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES, EXCEPT WHERE THE FAILURE TO POSSESS SUCH
CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD NOT HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT.


 


(O)           FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES NOR ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ACTING
ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS, IN THE COURSE OF ITS
ACTIONS FOR, OR ON BEHALF OF, THE COMPANY OR ANY OF ITS SUBSIDIARIES (I) USED
ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSES RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR
INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE U.S. FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED; OR
(IV) MADE ANY UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR
OTHER UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE.


 


(P)           SARBANES-OXLEY ACT.  THE COMPANY IS IN COMPLIANCE WITH ANY AND ALL
APPLICABLE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 THAT ARE EFFECTIVE AS
OF THE DATE HEREOF, AND ANY AND ALL APPLICABLE RULES AND REGULATIONS PROMULGATED
BY THE SEC THEREUNDER THAT ARE EFFECTIVE AS OF THE DATE HEREOF.


 


(Q)           TRANSACTIONS WITH AFFILIATES.  EXCEPT AS SET FORTH ON SCHEDULE
3(Q), NONE OF THE OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY OF
ITS SUBSIDIARIES (OTHER THAN FOR ORDINARY COURSE SERVICES AS EMPLOYEES, OFFICERS
OR DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING
FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR
PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY
SUCH OFFICER, DIRECTOR OR EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, ANY CORPORATION, PARTNERSHIP, TRUST OR OTHER ENTITY IN WHICH
ANY SUCH OFFICER, DIRECTOR, OR EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN
OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


11

--------------------------------------------------------------------------------



 


(R)            EQUITY CAPITALIZATION.  AS OF THE DATE HEREOF, THE AUTHORIZED
CAPITAL STOCK OF THE COMPANY CONSISTS OF 23,000,000 SHARES OF COMMON STOCK, OF
WHICH AS OF THE DATE HEREOF, 8,175,095 SHARES ARE ISSUED AND OUTSTANDING,
1,178,064 SHARES ARE RESERVED FOR ISSUANCE PURSUANT TO THE COMPANY’S STOCK
OPTION AND PURCHASE PLANS AND 164,083 SHARES ARE RESERVED FOR ISSUANCE PURSUANT
TO SECURITIES (OTHER THAN THE AFOREMENTIONED OPTIONS AND THE NOTES) EXERCISABLE
OR EXCHANGEABLE FOR, OR CONVERTIBLE INTO, SHARES OF COMMON STOCK.  ALL OF SUCH
OUTSTANDING SHARES HAVE BEEN, OR UPON ISSUANCE WILL BE, VALIDLY ISSUED AND ARE
FULLY PAID AND NONASSESSABLE.  EXCEPT AS DISCLOSED IN SCHEDULE 3(R): (I) NONE OF
THE COMPANY’S CAPITAL STOCK IS SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER SIMILAR
RIGHTS OR ANY LIENS OR ENCUMBRANCES SUFFERED OR PERMITTED BY THE COMPANY;
(II) THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE TO,
CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR
RIGHTS CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY SHARES OF
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR CONTRACTS,
COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR OPTIONS, WARRANTS, SCRIP, RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES OR RIGHTS CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, ANY
SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES; (III) THERE
ARE NO OUTSTANDING DEBT SECURITIES, NOTES, CREDIT AGREEMENTS, CREDIT FACILITIES
OR OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS EVIDENCING INDEBTEDNESS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES WHICH ARE CONVERTIBLE INTO OR EXCHANGEABLE
FOR ANY SHARES OF CAPITAL STOCK OF THE COMPANY; (IV) THERE ARE NO AGREEMENTS OR
ARRANGEMENTS UNDER WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS OBLIGATED TO
REGISTER THE SALE OF ANY OF THEIR SECURITIES UNDER THE 1933 ACT (EXCEPT PURSUANT
TO THE REGISTRATION RIGHTS AGREEMENT); (V) THERE ARE NO OUTSTANDING SECURITIES
OR INSTRUMENTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH CONTAIN ANY
REDEMPTION OR SIMILAR PROVISIONS (OTHER THAN RIGHTS TO PURCHASE SHARES OF COMMON
STOCK OF EMPLOYEES IN ACCORDANCE WITH APPROVED STOCK PLANS (AS DEFINED IN THE
NOTES) AND OTHER AGREEMENTS CONSISTENT WITH PAST PRACTICES), AND THERE ARE NO
CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR ARRANGEMENTS BY WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS OR MAY BECOME BOUND TO REDEEM A SECURITY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES; (VI) THERE ARE NO SECURITIES OR INSTRUMENTS
CONTAINING ANTI-DILUTION OR SIMILAR PROVISIONS THAT WILL BE TRIGGERED BY THE
ISSUANCE OF THE SECURITIES; AND (VII) THE COMPANY DOES NOT HAVE ANY STOCK
APPRECIATION RIGHTS OR “PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY SIMILAR PLAN
OR AGREEMENT.  THE COMPANY HAS MADE AVAILABLE TO THE BUYERS TRUE, CORRECT AND
COMPLETE COPIES OF THE COMPANY’S ARTICLES OF ASSOCIATION, AS AMENDED AND AS IN
EFFECT ON THE DATE HEREOF (THE “CERTIFICATE OF INCORPORATION”), AND THE
COMPANY’S BYLAWS, AS AMENDED AND AS IN EFFECT ON THE DATE HEREOF (THE “BYLAWS”),
AND THE TERMS OF ALL SECURITIES CONVERTIBLE INTO, OR EXERCISABLE OR EXCHANGEABLE
FOR, SHARES OF COMMON STOCK AND THE MATERIAL RIGHTS OF THE HOLDERS THEREOF IN
RESPECT THERETO.


 


(S)           INDEBTEDNESS AND OTHER CONTRACTS.  EXCEPT AS DISCLOSED IN SCHEDULE
3(S), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (I) HAS ANY OUTSTANDING
INDEBTEDNESS (AS DEFINED BELOW) IN EXCESS OF $100,000 OR BY WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS OR MAY BECOME BOUND, (II) IS A PARTY TO ANY CONTRACT,
AGREEMENT OR INSTRUMENT, THE VIOLATION OF WHICH, OR DEFAULT UNDER WHICH, BY THE
OTHER PARTY(IES) TO SUCH CONTRACT, AGREEMENT OR INSTRUMENT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (III) IS IN VIOLATION OF ANY
TERM OF OR IN DEFAULT UNDER ANY CONTRACT, AGREEMENT OR INSTRUMENT RELATING TO
ANY INDEBTEDNESS, EXCEPT WHERE SUCH VIOLATIONS AND DEFAULTS WOULD NOT RESULT,
INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE EFFECT, OR (IV) IS A
PARTY TO ANY CONTRACT, AGREEMENT OR INSTRUMENT RELATING TO ANY INDEBTEDNESS, THE
PERFORMANCE OF WHICH, IN THE JUDGMENT OF THE COMPANY’S OFFICERS, HAS OR IS
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS DISCLOSED IN SCHEDULE
3(R), (I) THERE ARE NO FINANCING STATEMENTS SECURING INDEBTEDNESS IN ANY
MATERIAL AMOUNTS, EITHER SINGLY OR IN THE


 


12

--------------------------------------------------------------------------------



 


AGGREGATE, FILED IN CONNECTION WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES,
EXCLUDING FINANCING STATEMENTS RELATING TO CAPITAL LEASE OBLIGATIONS OR PURCHASE
MONEY SECURITY INTERESTS DISCLOSED IN THE SEC DOCUMENTS, AND (II) THE COMPANY
AND ITS SUBSIDIARIES HAVE NO INDEBTEDNESS OR OTHER OBLIGATIONS REQUIRED TO BE
DISCLOSED IN THE SEC DOCUMENTS BUT NOT SO DISCLOSED IN THE SEC DOCUMENTS, OTHER
THAN THOSE INCURRED IN THE ORDINARY COURSE OF THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ RESPECTIVE BUSINESSES AND WHICH, INDIVIDUALLY OR IN THE AGGREGATE,
DO NOT OR WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.   FOR PURPOSES OF THIS
AGREEMENT:  (X) “INDEBTEDNESS” OF ANY PERSON MEANS, WITHOUT DUPLICATION (A) ALL
INDEBTEDNESS FOR BORROWED MONEY, (B) ALL OBLIGATIONS ISSUED, UNDERTAKEN OR
ASSUMED AS THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, INCLUDING,
WITHOUT LIMITATION, “CAPITAL LEASES” IN ACCORDANCE WITH UNITED STATES GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES (OTHER THAN TRADE PAYABLES ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS), (C) ALL REIMBURSEMENT OR PAYMENT OBLIGATIONS WITH
RESPECT TO LETTERS OF CREDIT, SURETY BONDS AND OTHER SIMILAR INSTRUMENTS,
(D) ALL OBLIGATIONS EVIDENCED BY NOTES, BONDS, DEBENTURES OR SIMILAR
INSTRUMENTS, INCLUDING OBLIGATIONS SO EVIDENCED INCURRED IN CONNECTION WITH THE
ACQUISITION OF PROPERTY, ASSETS OR BUSINESSES, (E) ALL INDEBTEDNESS CREATED OR
ARISING UNDER ANY CONDITIONAL SALE OR OTHER TITLE RETENTION AGREEMENT, OR
INCURRED AS FINANCING, IN EITHER CASE WITH RESPECT TO ANY PROPERTY OR ASSETS
ACQUIRED WITH THE PROCEEDS OF SUCH INDEBTEDNESS (EVEN THOUGH THE RIGHTS AND
REMEDIES OF THE SELLER OR BANK UNDER SUCH AGREEMENT IN THE EVENT OF DEFAULT ARE
LIMITED TO REPOSSESSION OR SALE OF SUCH PROPERTY), (F) ALL MONETARY OBLIGATIONS
UNDER ANY LEASING OR SIMILAR ARRANGEMENT WHICH, IN CONNECTION WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES, CONSISTENTLY APPLIED FOR THE PERIODS COVERED
THEREBY, IS CLASSIFIED AS A CAPITAL LEASE, (G) ALL INDEBTEDNESS REFERRED TO IN
CLAUSES (A) THROUGH (F) ABOVE SECURED BY (OR FOR WHICH THE HOLDER OF SUCH
INDEBTEDNESS HAS AN EXISTING RIGHT, CONTINGENT OR OTHERWISE, TO BE SECURED BY)
ANY MORTGAGE, LIEN, PLEDGE, CHARGE, SECURITY INTEREST OR OTHER ENCUMBRANCE UPON
OR IN ANY PROPERTY OR ASSETS (INCLUDING ACCOUNTS AND CONTRACT RIGHTS) OWNED BY
ANY PERSON, EVEN THOUGH THE PERSON WHICH OWNS SUCH ASSETS OR PROPERTY HAS NOT
ASSUMED OR BECOME LIABLE FOR THE PAYMENT OF SUCH INDEBTEDNESS, AND (H) ALL
CONTINGENT OBLIGATIONS IN RESPECT OF INDEBTEDNESS OR OBLIGATIONS OF OTHERS OF
THE KINDS REFERRED TO IN CLAUSES (A) THROUGH (G) ABOVE; (Y) “CONTINGENT
OBLIGATION” MEANS, AS TO ANY PERSON, ANY DIRECT OR INDIRECT LIABILITY,
CONTINGENT OR OTHERWISE, OF THAT PERSON WITH RESPECT TO ANY INDEBTEDNESS, LEASE,
DIVIDEND OR OTHER OBLIGATION OF ANOTHER PERSON IF THE PRIMARY PURPOSE OR INTENT
OF THE PERSON INCURRING SUCH LIABILITY, OR THE PRIMARY EFFECT THEREOF, IS TO
PROVIDE ASSURANCE TO THE OBLIGEE OF SUCH LIABILITY THAT SUCH LIABILITY WILL BE
PAID OR DISCHARGED, OR THAT ANY AGREEMENTS RELATING THERETO WILL BE COMPLIED
WITH, OR THAT THE HOLDERS OF SUCH LIABILITY WILL BE PROTECTED (IN WHOLE OR IN
PART) AGAINST LOSS WITH RESPECT THERETO; AND (Z) “PERSON” MEANS AN INDIVIDUAL, A
LIMITED LIABILITY COMPANY, A PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A
TRUST, AN UNINCORPORATED ORGANIZATION AND A GOVERNMENT OR ANY DEPARTMENT OR
AGENCY THEREOF.


 


(T)            ABSENCE OF LITIGATION.  THERE IS NO ACTION, SUIT, PROCEEDING,
INQUIRY OR INVESTIGATION BEFORE OR BY THE PRINCIPAL MARKET, ANY COURT, PUBLIC
BOARD, GOVERNMENT AGENCY, SELF-REGULATORY ORGANIZATION OR BODY PENDING OR, TO
THE KNOWLEDGE OF THE COMPANY, THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY
OF ITS SUBSIDIARIES, THE COMMON STOCK OR ANY OF THE COMPANY’S SUBSIDIARIES OR
ANY OF THE COMPANY’S OR ITS SUBSIDIARIES’ OFFICERS OR DIRECTORS, WHETHER OF A
CIVIL OR CRIMINAL NATURE OR OTHERWISE, THAT COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.

 

13

--------------------------------------------------------------------------------



 


(U)                                 INSURANCE.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY
AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS MANAGEMENT OF THE COMPANY
BELIEVES TO BE PRUDENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY AND
ITS SUBSIDIARIES ARE ENGAGED.  NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS
ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE
COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM
SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS AT A COST THAT
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  NOTICE IS HEREBY GIVEN THAT THE
COMPANY IS NOT REQUIRED TO OBTAIN INSURANCE FROM OR THROUGH ANY PARTICULAR
INSURER, AGENT OR BROKER AS A CONDITION TO THE PURCHASE OF THE NOTES.


 


(V)                                 EMPLOYEE RELATIONS.


 


(I)                                     EXCEPT AS DISCLOSED IN SCHEDULE 3(V),
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT OR EMPLOYS ANY MEMBER OF A UNION.  THE COMPANY AND ITS
SUBSIDIARIES BELIEVE THAT THEIR RELATIONS WITH THEIR EMPLOYEES ARE GOOD.  NO
EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (AS DEFINED IN
RULE 501(F) OF THE 1933 ACT) HAS NOTIFIED THE COMPANY OR ANY SUCH SUBSIDIARY
THAT SUCH OFFICER INTENDS TO LEAVE THE COMPANY OR ANY SUCH SUBSIDIARY OR
OTHERWISE TERMINATE SUCH OFFICER’S EMPLOYMENT WITH THE COMPANY OR ANY SUCH
SUBSIDIARY.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS,
OR IS NOW EXPECTED TO BE, IN VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT
CONTRACT, CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT,
NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE
COVENANT, AND THE CONTINUED EMPLOYMENT OF EACH SUCH EXECUTIVE OFFICER DOES NOT
SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY LIABILITY WITH RESPECT TO
ANY OF THE FOREGOING MATTERS.


 


(II)                                  THE COMPANY AND ITS SUBSIDIARIES ARE IN
COMPLIANCE WITH ALL FEDERAL, STATE, LOCAL AND FOREIGN LAWS AND REGULATIONS
RESPECTING LABOR, EMPLOYMENT AND EMPLOYMENT PRACTICES AND BENEFITS, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE FAILURE TO BE IN
COMPLIANCE WOULD NOT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(III)                               NO PENSION OR OTHER BENEFIT PLAN OF THE
COMPANY IS A “MULTIEMPLOYER PLAN” (AS DEFINED IN SECTION 4001(A)(3) OF ERISA)
AND NEITHER THE COMPANY, ITS SUBSIDIARIES NOR ANY MEMBER OF THEIR CONTROLLED
GROUP HAS AT ANY TIME SPONSORED OR CONTRIBUTED TO, OR HAS OR HAD ANY LIABILITY
OR OBLIGATION IN RESPECT OF, ANY MULTIEMPLOYER PLAN.


 


(IV)                              EXCEPT AS LISTED IN SCHEDULE 3(V)(IV), THERE
ARE NO (X) UNFAIR LABOR PRACTICE CHARGES, (Y) ANY MATERIAL (CLASS-WIDE,
POTENTIAL CLASS-WIDE OR SIGNIFICANT ISSUES OF COMPANY POLICY) GRIEVANCES OR
ARBITRATIONS, AND/OR (Z) STRIKES OR WORK STOPPAGES  PENDING OR, TO THE KNOWLEDGE
OF THE COMPANY, THREATENED IN WRITING BY OR ON BEHALF OF ANY EMPLOYEE OR GROUP
OF EMPLOYEES OF THE COMPANY.


 


(W)                               TITLE.  EXCEPT AS DISCLOSED IN SCHEDULE 3(W),
THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO
ALL REAL PROPERTY AND GOOD AND MARKETABLE TITLE TO ALL PERSONAL PROPERTY OWNED
BY THEM WHICH IS MATERIAL TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES,
IN EACH CASE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND DEFECTS EXCEPT SUCH
AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT INTERFERE WITH
THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND ANY OF
ITS SUBSIDIARIES.  ANY REAL PROPERTY AND FACILITIES HELD UNDER LEASE BY THE
COMPANY AND ANY OF ITS SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND
ENFORCEABLE LEASES WITH SUCH EXCEPTIONS AS ARE NOT MATERIAL AND DO NOT INTERFERE
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY AND BUILDINGS BY THE
COMPANY AND ITS SUBSIDIARIES.


 


14

--------------------------------------------------------------------------------



 


(X)                                   INTELLECTUAL PROPERTY RIGHTS.  THE COMPANY
AND ITS SUBSIDIARIES OWN OR POSSESS ADEQUATE RIGHTS OR LICENSES TO USE ALL
TRADEMARKS, TRADE NAMES, SERVICE MARKS, SERVICE MARK REGISTRATIONS, SERVICE
NAMES, ORIGINAL WORKS OF AUTHORSHIP, PATENTS, PATENT RIGHTS, COPYRIGHTS,
INVENTIONS, LICENSES, APPROVALS, GOVERNMENTAL AUTHORIZATIONS, TRADE SECRETS AND
OTHER INTELLECTUAL PROPERTY RIGHTS AND ALL APPLICATIONS AND REGISTRATIONS
THEREFOR (“INTELLECTUAL PROPERTY RIGHTS”) NECESSARY TO CONDUCT THEIR RESPECTIVE
BUSINESSES AS NOW CONDUCTED.  NONE OF THE COMPANY’S REGISTERED, OR APPLIED FOR,
MATERIAL INTELLECTUAL PROPERTY RIGHTS HAS EXPIRED OR TERMINATED OR HAVE BEEN
ABANDONED, OR ARE EXPECTED TO EXPIRE OR TERMINATE OR ARE EXPECTED TO BE
ABANDONED, WITHIN THREE YEARS FROM THE DATE OF THIS AGREEMENT.  THE COMPANY DOES
NOT HAVE ANY KNOWLEDGE OF ANY INFRINGEMENT BY THE COMPANY OR ITS SUBSIDIARIES OF
INTELLECTUAL PROPERTY RIGHTS OF OTHERS WHICH, IF THE SUBJECT OF AN UNFAVORABLE
DECISION, RULING OR FINDING WOULD HAVE A MATERIAL ADVERSE EFFECT.  THERE IS NO
CLAIM, ACTION OR PROCEEDING BEING MADE OR BROUGHT, OR TO THE KNOWLEDGE OF THE
COMPANY OR ITS SUBSIDIARIES, BEING THREATENED, AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES REGARDING ITS INTELLECTUAL PROPERTY RIGHTS.  NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES IS AWARE OF ANY FACTS OR CIRCUMSTANCES WHICH MIGHT
GIVE RISE TO ANY OF THE FOREGOING INFRINGEMENTS OR CLAIMS, ACTIONS OR
PROCEEDINGS.  THE COMPANY AND ITS SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY
MEASURES TO PROTECT THE SECRECY, CONFIDENTIALITY AND VALUE OF ALL OF THEIR
INTELLECTUAL PROPERTY RIGHTS.


 


(Y)                                 ENVIRONMENTAL LAWS.  EXCEPT AS SET FORTH IN
SCHEDULE 3(Y), THE COMPANY AND ITS SUBSIDIARIES (I) ARE IN COMPLIANCE WITH ANY
AND ALL ENVIRONMENTAL LAWS (AS HEREINAFTER DEFINED), (II) HAVE RECEIVED ALL
PERMITS, LICENSES OR OTHER APPROVALS REQUIRED OF THEM UNDER APPLICABLE
ENVIRONMENTAL LAWS TO CONDUCT THEIR RESPECTIVE BUSINESSES AND (III) ARE IN
COMPLIANCE WITH ALL TERMS AND CONDITIONS OF ANY SUCH PERMIT, LICENSE OR APPROVAL
WHERE, IN EACH OF THE FOREGOING CLAUSES (I), (II) AND (III), THE FAILURE TO SO
COMPLY COULD BE REASONABLY EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT.  THE TERM “ENVIRONMENTAL LAWS” MEANS ALL FEDERAL,
STATE, LOCAL OR FOREIGN LAWS RELATING TO POLLUTION OR PROTECTION OF HUMAN HEALTH
OR THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, AMBIENT AIR, SURFACE WATER,
GROUNDWATER, LAND SURFACE OR SUBSURFACE STRATA), INCLUDING, WITHOUT LIMITATION,
THE FEDERAL INSECTICIDE, FUNGICIDE, AND RODENTICIDE ACT (FIFRA) AND OTHER LAWS
RELATING TO EMISSIONS, DISCHARGES, RELEASES OR THREATENED RELEASES OF CHEMICALS,
POLLUTANTS, CONTAMINANTS, OR TOXIC OR HAZARDOUS SUBSTANCES OR WASTES
(COLLECTIVELY, “HAZARDOUS MATERIALS”) INTO THE ENVIRONMENT, OR OTHERWISE
RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE,
DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS MATERIALS, AS WELL AS ALL
AUTHORIZATIONS, CODES, DECREES, DEMANDS OR DEMAND LETTERS, INJUNCTIONS,
JUDGMENTS, LICENSES, NOTICES OR NOTICE LETTERS, ORDERS, PERMITS, PLANS OR
REGULATIONS ISSUED, ENTERED, PROMULGATED OR APPROVED THEREUNDER.


 


(Z)                                   SUBSIDIARY RIGHTS.  THE COMPANY OR ONE OF
ITS SUBSIDIARIES HAS THE UNRESTRICTED RIGHT TO VOTE, AND (SUBJECT TO LIMITATIONS
IMPOSED BY APPLICABLE LAW) TO RECEIVE DIVIDENDS AND DISTRIBUTIONS ON, ALL
CAPITAL SECURITIES OF ITS SUBSIDIARIES AS OWNED BY THE COMPANY OR SUCH
SUBSIDIARY.


 


15

--------------------------------------------------------------------------------



 


(AA)                            TAX STATUS.  THE COMPANY AND EACH OF ITS
SUBSIDIARIES (I) HAS MADE OR FILED ALL FEDERAL, FOREIGN AND STATE INCOME AND ALL
OTHER TAX RETURNS, REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO
WHICH IT IS SUBJECT, (II) HAS PAID ALL TAXES AND OTHER GOVERNMENTAL ASSESSMENTS
AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE DUE ON SUCH
RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN GOOD FAITH
AND (III) HAS SET ASIDE ON ITS BOOKS PROVISION REASONABLY ADEQUATE FOR THE
PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH
RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE NO UNPAID TAXES IN ANY
MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY JURISDICTION,
AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH CLAIM.


 


(BB)                          INTERNAL ACCOUNTING AND DISCLOSURE CONTROLS.  THE
COMPANY AND EACH OF ITS SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING
CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE
EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS,
(II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO
MAINTAIN ASSET AND LIABILITY ACCOUNTABILITY, (III) ACCESS TO ASSETS OR
INCURRENCE OF LIABILITIES IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATION AND (IV) THE RECORDED ACCOUNTABILITY FOR
ASSETS AND LIABILITIES IS COMPARED WITH THE EXISTING ASSETS AND LIABILITIES AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCE.  THE COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH
TERM IS DEFINED IN RULE 13A-15 UNDER THE 1934 ACT) THAT ARE EFFECTIVE IN
ENSURING THAT INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS
THAT IT FILES OR SUBMITS UNDER THE 1934 ACT IS RECORDED, PROCESSED, SUMMARIZED
AND REPORTED, WITHIN THE TIME PERIODS SPECIFIED IN THE RULES AND FORMS OF THE
SEC, INCLUDING, WITHOUT LIMITATION, CONTROLS AND PROCEDURES DESIGNED IN TO
ENSURE THAT INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS
THAT IT FILES OR SUBMITS UNDER THE 1934 ACT IS ACCUMULATED AND COMMUNICATED TO
THE COMPANY’S MANAGEMENT, INCLUDING ITS PRINCIPAL EXECUTIVE OFFICER OR OFFICERS
AND ITS PRINCIPAL FINANCIAL OFFICER OR OFFICERS, AS APPROPRIATE, TO ALLOW TIMELY
DECISIONS REGARDING REQUIRED DISCLOSURE.  DURING THE TWELVE MONTHS PRIOR TO THE
DATE HEREOF NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAVE RECEIVED ANY
NOTICE OR CORRESPONDENCE FROM ANY ACCOUNTANT WHICH HAS CURRENTLY OR PREVIOUSLY
BEEN ENGAGED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES RELATING TO ANY MATERIAL
WEAKNESS IN ANY PART OF THE SYSTEM OF INTERNAL ACCOUNTING CONTROLS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 


(CC)                            RANKING OF NOTES.  EXCEPT AS SET FORTH ON
SCHEDULE 3(CC), NO INDEBTEDNESS OF THE COMPANY IS SENIOR TO OR RANKS PARI PASSU
WITH THE NOTES IN RIGHT OF PAYMENT, WHETHER WITH RESPECT OF PAYMENT OF
REDEMPTIONS, INTEREST, DAMAGES OR UPON LIQUIDATION OR DISSOLUTION OR OTHERWISE,
OTHER THAN PERMITTED SECURED INDEBTEDNESS.


 


(DD)                          OFF BALANCE SHEET ARRANGEMENTS.  THERE IS NO
TRANSACTION, ARRANGEMENT, OR OTHER RELATIONSHIP BETWEEN THE COMPANY AND AN
UNCONSOLIDATED OR OTHER OFF BALANCE SHEET ENTITY THAT IS REQUIRED TO BE
DISCLOSED BY THE COMPANY IN ITS EXCHANGE ACT FILINGS AND IS NOT SO DISCLOSED OR
THAT OTHERWISE WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(EE)                            FORM S-3 ELIGIBILITY.  THE COMPANY IS ELIGIBLE
TO REGISTER THE CONVERSION SHARES FOR RESALE BY THE BUYERS USING FORM S-3
PROMULGATED UNDER THE 1933 ACT.


 


16

--------------------------------------------------------------------------------



 


(FF)                                MANIPULATION OF PRICE.  THE COMPANY HAS NOT,
AND TO ITS KNOWLEDGE NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE
OR RESALE OF ANY OF THE SECURITIES, (II) OTHER THAN THE AGENT, SOLD, BID FOR,
PURCHASED, OR PAID ANY COMPENSATION FOR SOLICITING PURCHASES OF, ANY OF THE
SECURITIES, OR (III) PAID OR AGREED TO PAY TO ANY PERSON ANY COMPENSATION FOR
SOLICITING ANOTHER TO PURCHASE ANY OTHER SECURITIES OF THE COMPANY.


 


(GG)                          TRANSFER TAXES.  ON THE CLOSING DATE, ALL STOCK
TRANSFER OR OTHER TAXES (OTHER THAN INCOME OR SIMILAR TAXES) WHICH ARE REQUIRED
TO BE PAID IN CONNECTION WITH THE SALE AND TRANSFER OF THE SECURITIES TO BE SOLD
TO EACH BUYER HEREUNDER WILL BE, OR WILL HAVE BEEN, FULLY PAID OR PROVIDED FOR
BY THE COMPANY, AND ALL LAWS IMPOSING SUCH TAXES WILL BE OR WILL HAVE BEEN
COMPLIED WITH.


 


(HH)                          INVESTMENT COMPANY STATUS.  THE COMPANY IS NOT,
AND UPON CONSUMMATION OF THE SALE OF THE SECURITIES WILL NOT BE, AN “INVESTMENT
COMPANY,” A COMPANY CONTROLLED BY AN “INVESTMENT COMPANY” OR AN “AFFILIATED
PERSON” OF, OR “PROMOTER” OR “PRINCIPAL UNDERWRITER” FOR, AN “INVESTMENT
COMPANY” AS SUCH TERMS ARE DEFINED IN THE INVESTMENT COMPANY ACT OF  1940, AS
AMENDED.


 


(II)                                  ACKNOWLEDGEMENT REGARDING BUYERS’ TRADING
ACTIVITY.  IT IS UNDERSTOOD AND ACKNOWLEDGED BY THE COMPANY THAT, EXCEPT AS
OTHERWISE PROVIDED IN SECTION 2(K) ABOVE, (I) NONE OF THE BUYERS HAVE BEEN ASKED
TO AGREE, NOR HAS ANY BUYER AGREED, TO DESIST FROM PURCHASING OR SELLING, LONG
AND/OR SHORT, SECURITIES OF THE COMPANY, OR “DERIVATIVE” SECURITIES BASED ON
SECURITIES ISSUED BY THE COMPANY OR TO HOLD THE SECURITIES FOR ANY SPECIFIED
TERM; (II) ANY BUYER, AND COUNTER-PARTIES IN “DERIVATIVE” TRANSACTIONS TO WHICH
ANY SUCH BUYER IS A PARTY, DIRECTLY OR INDIRECTLY, PRESENTLY MAY HAVE A “SHORT”
POSITION IN THE COMMON STOCK, AND (III) TO THE KNOWLEDGE OF THE COMPANY, EACH
BUYER SHALL NOT BE DEEMED TO HAVE ANY AFFILIATION WITH OR CONTROL OVER ANY ARM’S
LENGTH COUNTER-PARTY IN ANY “DERIVATIVE” TRANSACTION.  THE COMPANY FURTHER
UNDERSTANDS AND ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE PROVIDED IN
SECTION 2(K) ABOVE, ONE OR MORE BUYERS MAY ENGAGE IN HEDGING AND/OR TRADING
ACTIVITIES AT VARIOUS TIMES DURING THE PERIOD THAT THE SECURITIES ARE
OUTSTANDING, INCLUDING, WITHOUT LIMITATION, DURING THE PERIODS THAT THE VALUE OF
THE CONVERSION SHARES ARE BEING DETERMINED AND (B) SUCH HEDGING AND/OR TRADING
ACTIVITIES, IF ANY, CAN REDUCE THE VALUE OF THE EXISTING STOCKHOLDERS’ EQUITY
INTEREST IN THE COMPANY BOTH AT AND AFTER THE TIME THE HEDGING AND/OR TRADING
ACTIVITIES ARE BEING CONDUCTED.  THE COMPANY ACKNOWLEDGES THAT SUCH
AFOREMENTIONED HEDGING AND/OR TRADING ACTIVITIES DO NOT CONSTITUTE A BREACH OF
THIS AGREEMENT, THE NOTES OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION
HEREWITH.


 


(JJ)                                  BANK HOLDING COMPANY ACT.  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES IS SUBJECT TO THE BANK HOLDING
COMPANY ACT OF 1956, AS AMENDED (THE “BHCA”) AND TO REGULATION BY THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM (THE “FEDERAL RESERVE”).  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES OWNS OR CONTROLS, DIRECTLY OR
INDIRECTLY, FIVE PERCENT (5%) OR MORE OF THE OUTSTANDING SHARES OF ANY CLASS OF
VOTING SECURITIES OR TWENTY-FIVE PERCENT (25%) OR MORE OF THE TOTAL EQUITY OF A
BANK OR ANY ENTITY THAT IS SUBJECT TO THE BHCA AND TO REGULATION BY THE FEDERAL
RESERVE.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES
EXERCISES A CONTROLLING INFLUENCE OVER THE MANAGEMENT OR POLICIES OF A BANK OR
ANY ENTITY THAT IS SUBJECT TO THE BHCA AND TO REGULATION BY THE FEDERAL RESERVE.


 


17

--------------------------------------------------------------------------------



 


(KK)                            SHELL COMPANY STATUS. THE COMPANY IS NOT, AND
HAS NEVER BEEN, AN ISSUER IDENTIFIED IN RULE 144(I)(1).


 


(LL)                                  FOREIGN ASSETS CONTROL REGULATIONS.  THE
USE OF PROCEEDS FROM THE SALE OF THE SECURITIES WILL NOT VIOLATE THE TRADING
WITH THE ENEMY ACT (50 U.S.C. SECTION 1 ET SEQ., AS AMENDED) (THE “TRADING WITH
THE COMPANY ACT”) OR ANY OF THE FOREIGN ASSET CONTROL REGULATIONS OF THE UNITED
STATES TREASURY DEPARTMENT (31CFR, SUBTITLE B, CHAPTER V, AS AMENDED) (THE
“FOREIGN ASSETS CONTROL REGULATIONS”) OR ANY ENABLING LEGISLATION OR EXECUTIVE
ORDER RELATING THERETO (WHICH FOR THE AVOIDANCE OF DOUBT SHALL INCLUDE, BUT
SHALL NOT BE LIMITED TO (A) EXECUTIVE ORDER 13224 OF SEPTEMBER 21, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079(2001)) (THE “EXECUTIVE ORDER”)
AND (B) THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM ACT OF 2001 (PUBLIC LAW 107-56)).
FURTHERMORE, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OR OTHER AFFILIATES
(A) IS OR WILL BECOME A “BLOCKED PERSON” AS DESCRIBED IN THE EXECUTIVE ORDER,
THE TRADING WITH THE ENEMY ACT OR THE FOREIGN ASSETS CONTROL REGULATIONS, OR (B)
ENGAGES OR WILL ENGAGE IN ANY DEALINGS OR TRANSACTIONS, OR OTHERWISE ASSOCIATED,
WITH ANY SUCH “BLOCKED PERSON”.


 


(MM)                      PUBLIC UTILITY HOLDING ACT.  NONE OF THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS A “HOLDING COMPANY”, OR AN “AFFILIATE” OF A “HOLDING
COMPANY”, AS SUCH TERMS ARE DEFINED IN THE PUBLIC UTILITY HOLDING ACT OF 2005.


 


(NN)                          FEDERAL POWER ACT.  NONE OF THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS SUBJECT TO REGULATION AS A “PUBLIC UTILITY” UNDER THE
FEDERAL POWER ACT, AS AMENDED.


 


(OO)                          NO ADDITIONAL AGREEMENTS.  THE COMPANY DOES NOT
HAVE ANY AGREEMENT OR UNDERSTANDING WITH ANY BUYER WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS OTHER THAN AS SPECIFIED
IN THE TRANSACTION DOCUMENTS.


 


(PP)                          PROPERTIES.


 


(I)                                     EXCEPT AS NOTED IN SCHEDULE 3(PP), NONE
OF THE PROPERTIES (AS DEFINED BELOW) ARE SUBJECT TO ANY MATERIAL LEASE,
SUBLEASE, LICENSE OR SIMILAR AGREEMENT THAT GRANTS TO ANY OTHER PERSON ANY RIGHT
TO ACQUIRE, LEASE, USE OR OCCUPY SUCH PROPERTIES OR ANY PART THEREOF.


 


(II)                                  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED, WITH RESPECT TO ANY PROPERTY, ANY WRITTEN NOTICE OF
ANY DEFAULT UNDER ANY LEASE, RESTRICTIVE COVENANT, RESTRICTION OR CONDITION
MATERIALLY AFFECTING ANY SUCH PROPERTY AND THERE HAS NOT OCCURRED ANY EVENT THAT
WITH THE LAPSE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE SUCH A
DEFAULT UNDER ANY LEASE, RESTRICTIVE COVENANT, RESTRICTION OR CONDITION BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR, TO THE COMPANY’S KNOWLEDGE, ANY OTHER
PARTY.


 


(III)                               THE COMPANY HAS NOT RECEIVED ANY WRITTEN
NOTICE OF ANY (I) VIOLATIONS OF BUILDING CODES AND/OR ZONING ORDINANCES OR OTHER
GOVERNMENTAL OR REGULATORY LAWS AFFECTING THE PROPERTIES, OR (II) EXISTING,
PENDING OR THREATENED CONDEMNATION PROCEEDINGS OR ABORIGINAL RIGHTS TITLE OR
TREATY RIGHTS CLAIMS AFFECTING THE PROPERTIES OR THE IMPROVEMENTS SITUATED
THEREON OR (III) EXISTING, PENDING OR THREATENED ZONING, BUILDING OR OTHER
MORATORIA PROCEEDINGS, RESTRICTIVE ALLOCATIONS OR SIMILAR MATTERS, IN ANY CASE,
WHICH COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT USE OF THE PROPERTIES OR
THE IMPROVEMENTS SITUATED THEREON FOR THEIR CURRENT USE.


 


18

--------------------------------------------------------------------------------



 


(IV)                              THE COMPANY IS THE LEGAL AND BENEFICIAL OWNER
OF THE REAL PROPERTY COLLATERAL (AS DEFINED IN THE NOTES).  MLP KB PARTNER, LLC,
A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, IS THE LEGAL AND BENEFICIAL OWNER OF A
51% INTEREST IN KAPALUA BAY HOLDINGS, LLC AND MLP RCK, LLC, A WHOLLY OWNED
SUBSIDIARY OF THE COMPANY, IS THE LEGAL AND BENEFICIAL OWNER OF A 16% INTEREST
IN W2005 KAPALUA / GENGATE HOTEL HOLDINGS, LLC.


 


(QQ)                          DISCLOSURE.  THE COMPANY CONFIRMS THAT NEITHER IT
NOR ANY OTHER PERSON ACTING ON ITS BEHALF HAS PROVIDED ANY OF THE BUYERS OR
THEIR AGENTS OR COUNSEL WITH ANY INFORMATION THAT CONSTITUTES OR COULD
REASONABLY BE EXPECTED TO CONSTITUTE MATERIAL, NONPUBLIC INFORMATION, OTHER THAN
THE TERMS OF THE TRANSACTIONS CONTEMPLATED HEREBY, WHICH SHALL BE PUBLICLY
DISCLOSED PURSUANT TO SECTION 4(I), AND OTHER THAN INFORMATION THAT WILL BE
PUBLICLY DISCLOSED PRIOR TO OR CONCURRENTLY WITH THE DISCLOSURES MADE PURSUANT
TO SECTION 4(I).  THE COMPANY UNDERSTANDS AND CONFIRMS THAT EACH OF THE BUYERS
WILL RELY ON THE FOREGOING REPRESENTATIONS IN EFFECTING TRANSACTIONS IN
SECURITIES OF THE COMPANY.  ALL WRITTEN DISCLOSURE PROVIDED TO THE BUYERS
REGARDING THE COMPANY, OR ANY OF ITS SUBSIDIARIES, THEIR BUSINESS AND THE
TRANSACTIONS CONTEMPLATED HEREBY IN ANY TRANSACTION DOCUMENTS, INCLUDING THE
DISCLOSURE SCHEDULES TO THIS AGREEMENT, FURNISHED BY OR ON BEHALF OF THE COMPANY
IS TRUE AND CORRECT AND DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  EACH PRESS RELEASE ISSUED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES
DURING THE TWELVE (12) MONTHS PRECEDING THE DATE OF THIS AGREEMENT DID NOT AT
THE TIME OF RELEASE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  NO EVENT OR CIRCUMSTANCE HAS OCCURRED OR INFORMATION
EXISTS WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS OR THEIR
BUSINESS, PROPERTIES, PROSPECTS, OPERATIONS OR FINANCIAL CONDITIONS, WHICH,
UNDER APPLICABLE LAW, RULE OR REGULATION, REQUIRES PUBLIC DISCLOSURE OR
ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN SO PUBLICLY ANNOUNCED OR
DISCLOSED.  THE COMPANY ACKNOWLEDGES AND AGREES THAT NO BUYER MAKES OR HAS MADE
ANY REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN SECTION 2.


 


4.                                       COVENANTS.


 


(A)                                  BEST EFFORTS.  EACH PARTY SHALL USE ITS
BEST EFFORTS TIMELY TO SATISFY EACH OF THE COVENANTS AND THE CONDITIONS TO BE
SATISFIED BY IT AS PROVIDED IN SECTIONS 5, 6 AND 7 OF THIS AGREEMENT.


 


19

--------------------------------------------------------------------------------



 


(B)                                 FORM D AND BLUE SKY.  THE COMPANY AGREES TO
FILE A FORM D WITH RESPECT TO THE SECURITIES AS REQUIRED UNDER REGULATION D AND
TO PROVIDE A COPY THEREOF TO EACH BUYER PROMPTLY AFTER SUCH FILING.  THE
COMPANY, ON OR BEFORE THE CLOSING DATE, SHALL TAKE SUCH ACTION AS THE COMPANY
SHALL REASONABLY DETERMINE IS NECESSARY IN ORDER TO OBTAIN AN EXEMPTION FOR OR
TO QUALIFY THE SECURITIES FOR SALE TO THE BUYERS AT THE CLOSING PURSUANT TO THIS
AGREEMENT UNDER APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF THE STATES OF THE
UNITED STATES (OR TO OBTAIN AN EXEMPTION FROM SUCH QUALIFICATION), AND SHALL
PROVIDE EVIDENCE OF ANY SUCH ACTION SO TAKEN TO THE BUYERS ON OR PRIOR TO THE
CLOSING DATE.  THE COMPANY SHALL MAKE ALL FILINGS AND REPORTS RELATING TO THE
OFFER AND SALE OF THE SECURITIES REQUIRED UNDER APPLICABLE SECURITIES OR “BLUE
SKY” LAWS OF THE STATES OF THE UNITED STATES FOLLOWING THE CLOSING DATE.


 


(C)                                  REPORTING STATUS.  UNTIL THE EARLIER OF
(I) THE DATE ON WHICH THE INVESTORS (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) SHALL HAVE SOLD ALL THE CONVERSION SHARES AND NONE OF THE NOTES ARE
OUTSTANDING AND (II) THE DATE ON WHICH THE BUYERS MAY SELL ALL OF THE NOTES,
CONVERSION SHARES WITHOUT RESTRICTION PURSUANT TO RULE 144 AND WITHOUT THE
REQUIREMENT TO BE IN COMPLIANCE WITH RULE 144(C)(1) (OR ANY SUCCESSOR THERETO)
PROMULGATED UNDER THE 1933 ACT (THE “REPORTING PERIOD”), THE COMPANY SHALL
TIMELY FILE ALL REPORTS REQUIRED TO BE FILED WITH THE SEC PURSUANT TO THE 1934
ACT, AND THE COMPANY SHALL NOT TERMINATE ITS STATUS AS AN ISSUER REQUIRED TO
FILE REPORTS UNDER THE 1934 ACT EVEN IF THE 1934 ACT OR THE RULES AND
REGULATIONS THEREUNDER WOULD NO LONGER REQUIRE OR OTHERWISE PERMIT SUCH
TERMINATION, AND THE COMPANY SHALL TAKE ALL ACTIONS NECESSARY TO MAINTAIN ITS
ELIGIBILITY TO REGISTER THE CONVERSION SHARES FOR RESALE BY THE BUYERS ON
FORM S-3.


 


(D)                                 USE OF PROCEEDS.  THE COMPANY WILL USE THE
PROCEEDS FROM THE SALE OF THE SECURITIES FOR (I) THE REPAYMENT OF INDEBTEDNESS
AS SET FORTH ON SCHEDULE 4(D), (II) THE CONSTRUCTION AND DEVELOPMENT OF THE
KAPALUA BEACH CLUB, KAPALUA SPA, AND MAUKA INFRASTRUCTURE AND (III) GENERAL
CORPORATE PURPOSES, INCLUDING GENERAL AND ADMINISTRATIVE EXPENSES AND NOT FOR
(X) THE REPAYMENT OF ANY OTHER OUTSTANDING INDEBTEDNESS OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR (Y) THE REDEMPTION OR REPURCHASE OF ANY OF ITS OR ITS
SUBSIDIARIES’ EQUITY SECURITIES.


 


(E)                                  FINANCIAL INFORMATION.  THE COMPANY AGREES
TO SEND THE FOLLOWING TO EACH INVESTOR (AS DEFINED IN THE REGISTRATION RIGHTS
AGREEMENT) DURING THE REPORTING PERIOD (I) UNLESS THE FOLLOWING ARE FILED WITH
THE SEC THROUGH EDGAR AND ARE AVAILABLE TO THE PUBLIC THROUGH THE EDGAR SYSTEM,
WITHIN ONE (1) BUSINESS DAY AFTER THE FILING THEREOF WITH THE SEC, A COPY OF ITS
ANNUAL REPORTS ON FORM 10-K AND QUARTERLY REPORTS ON FORM 10-Q, ANY SEC FILINGS
INCLUDING ANY INTERIM REPORTS OR ANY CONSOLIDATED BALANCE SHEETS, INCOME
STATEMENTS, STOCKHOLDERS’ EQUITY STATEMENTS AND/OR CASH FLOW STATEMENTS FOR ANY
PERIOD OTHER THAN ANNUAL, ANY CURRENT REPORTS ON FORM 8-K AND ANY REGISTRATION
STATEMENTS (OTHER THAN ON FORM S-8) OR AMENDMENTS FILED PURSUANT TO THE 1933
ACT, (II) ON THE SAME DAY AS THE RELEASE THEREOF, FACSIMILE COPIES OR E-MAILED
COPIES OF ALL PRESS RELEASES ISSUED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES,
AND (III) COPIES OF ANY NOTICES AND OTHER INFORMATION MADE AVAILABLE OR GIVEN TO
THE STOCKHOLDERS OF THE COMPANY GENERALLY, CONTEMPORANEOUSLY WITH THE MAKING
AVAILABLE OR GIVING THEREOF TO THE STOCKHOLDERS.  AS USED HEREIN, “BUSINESS DAY”
MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR OTHER DAY ON WHICH COMMERCIAL BANKS
IN THE CITY OF NEW YORK ARE AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.


 


20

--------------------------------------------------------------------------------



 


(F)                                    LISTING.  THE COMPANY SHALL, PROMPTLY
FOLLOWING THE CLOSING, SECURE THE LISTING OF ALL OF THE REGISTRABLE SECURITIES
(AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) UPON THE  PRINCIPAL MARKET
(SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN SUCH LISTING ON THE
PRINCIPAL MARKET OR ANY ELIGIBLE MARKET OF ALL REGISTRABLE SECURITIES FROM TIME
TO TIME ISSUABLE UNDER THE TERMS OF THE TRANSACTION DOCUMENTS.  THE COMPANY
SHALL MAINTAIN THE AUTHORIZATION FOR QUOTATION OF THE COMMON STOCK ON THE
PRINCIPAL MARKET OR ANY ELIGIBLE MARKET (AS DEFINED IN THE NOTES).  NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL TAKE ANY ACTION WHICH WOULD BE
REASONABLY EXPECTED TO RESULT IN THE DELISTING OR SUSPENSION OF THE COMMON STOCK
ON THE PRINCIPAL MARKET.  THE COMPANY SHALL PAY ALL FEES AND EXPENSES IN
CONNECTION WITH SATISFYING ITS OBLIGATIONS UNDER THIS SECTION 4(F).  EXCEPT AS
OTHERWISE SET FORTH IN THE TRANSACTION DOCUMENTS, EACH PARTY TO THIS AGREEMENT
SHALL BEAR ITS OWN EXPENSES IN CONNECTION WITH THE SALE OF THE SECURITIES TO THE
BUYERS.


 


(G)                                 FEES.  THE COMPANY SHALL REIMBURSE THE RCG
ENTITIES OR THEIR DESIGNEE(S) (IN ADDITION TO ANY OTHER EXPENSE AMOUNTS PAID TO
ANY BUYER PRIOR TO THE DATE OF THIS AGREEMENT) FOR ALL REASONABLE COSTS AND
EXPENSES, INCURRED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS (INCLUDING ALL REASONABLE LEGAL FEES AND DISBURSEMENTS IN
CONNECTION THEREWITH, DOCUMENTATION AND IMPLEMENTATION OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND DUE DILIGENCE IN CONNECTION
THEREWITH), INCLUDING ANY AMOUNTS PREVIOUSLY PAID TO ANY OF THE RCG ENTITIES OR
ANY OF THEIR AFFILIATES IN ACCORDANCE WITH THE TERM SHEET WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREBY, WHICH AMOUNT INCURRED PRIOR TO THE CLOSING
DATE, UP TO A MAXIMUM REIMBURSEMENT OF $125,000 (SPLIT EQUALLY FOR EACH OF THE
RCG ENTITIES), MAY BE WITHHELD BY SUCH BUYERS FROM THEIR PURCHASE PRICE AT THE
CLOSING AND THEREAFTER SUCH OTHER LEGAL FEES AND EXPENSES OF THE RCG ENTITIES,
NOT TO EXCEED $25,000 IN THE AGGREGATE, INCURRED IN CONNECTION WITH THE
COMPANY’S COMPLIANCE WITH SECTION 4(S) BELOW OR WITH RESPECT TO THE SECURITY
DOCUMENTS SHALL BE PAID PROMPTLY UPON RECEIPT OF A WRITTEN INVOICE FROM EITHER
OF THE RCG ENTITIES OR THEIR LEGAL COUNSEL, BUT IN NO EVENT LATER THAN THREE
(3) BUSINESS DAYS AFTER SUCH RECEIPT.  THE COMPANY SHALL BE RESPONSIBLE FOR THE
PAYMENT OF ANY PLACEMENT AGENT’S FEES, FINANCIAL ADVISORY FEES, OR BROKER’S
COMMISSIONS (OTHER THAN FOR PERSONS ENGAGED BY ANY BUYER) RELATING TO OR ARISING
OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY
FEES PAYABLE TO THE AGENT.  THE COMPANY SHALL PAY, AND HOLD EACH BUYER HARMLESS
AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY’S FEES AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION
WITH ANY CLAIM RELATING TO ANY SUCH PAYMENT.


 


(H)                                 PLEDGE OF SECURITIES.  THE COMPANY
ACKNOWLEDGES AND AGREES THAT THE SECURITIES MAY BE PLEDGED BY AN INVESTOR IN
CONNECTION WITH A BONA FIDE MARGIN AGREEMENT OR OTHER LOAN OR FINANCING
ARRANGEMENT THAT IS SECURED BY THE SECURITIES.  THE PLEDGE OF SECURITIES SHALL
NOT BE DEEMED TO BE A TRANSFER, SALE OR ASSIGNMENT OF THE SECURITIES HEREUNDER,
AND NO INVESTOR EFFECTING A PLEDGE OF SECURITIES SHALL BE REQUIRED TO PROVIDE
THE COMPANY WITH ANY NOTICE THEREOF OR OTHERWISE MAKE ANY DELIVERY TO THE
COMPANY PURSUANT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, INCLUDING,
WITHOUT LIMITATION, SECTION 2(F) OF THIS AGREEMENT; PROVIDED THAT AN INVESTOR
AND ITS PLEDGEE SHALL BE REQUIRED TO COMPLY WITH THE PROVISIONS OF
SECTION 2(F) OF THIS AGREEMENT IN ORDER TO EFFECT A SALE, TRANSFER OR ASSIGNMENT
OF SECURITIES TO SUCH PLEDGEE.  THE COMPANY HEREBY AGREES TO EXECUTE AND DELIVER
SUCH DOCUMENTATION AS A PLEDGEE OF THE SECURITIES MAY REASONABLY REQUEST IN
CONNECTION WITH A PLEDGE OF THE SECURITIES TO SUCH PLEDGEE BY AN INVESTOR.


 


21

--------------------------------------------------------------------------------



 


(I)                                     DISCLOSURE OF TRANSACTIONS AND OTHER
MATERIAL INFORMATION.  THE COMPANY SHALL, ON OR BEFORE 8:30 A.M., NEW YORK CITY
TIME, ON JULY 28, 2008, ISSUE A PRESS RELEASE AND, ON OR BEFORE 8:30 A.M., NEW
YORK CITY TIME, ON JULY 29, 2008, FILE A CURRENT REPORT ON FORM 8-K DESCRIBING
THE TERMS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS IN THE
FORM REQUIRED BY THE 1934 ACT, AND ATTACHING THE MATERIAL TRANSACTION DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT, THE FORM OF REGISTRATION RIGHTS
AGREEMENT, THE FORM OF GUARANTEE AND THE FORM OF NOTE) AS EXHIBITS TO SUCH
FILING (INCLUDING ALL ATTACHMENTS, THE “8-K FILING”).  THE COMPANY SHALL FILE A
COPY OF THE SECURITY DOCUMENTS ON A SUBSEQUENT FORM 8-K NO LATER THAN FOUR
(4) BUSINESS DAYS AFTER THE EXECUTION OF SUCH SECURITY DOCUMENTS.  FROM AND
AFTER THE FILING OF THE 8-K FILING WITH THE SEC, NO BUYER SHALL BE IN POSSESSION
OF ANY MATERIAL, NONPUBLIC INFORMATION RECEIVED FROM THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS, THAT IS NOT DISCLOSED IN THE 8-K FILING.  THE COMPANY SHALL NOT, AND
SHALL CAUSE EACH OF ITS SUBSIDIARIES AND ITS AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, NOT TO, PROVIDE ANY BUYER WITH ANY
MATERIAL, NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES
FROM AND AFTER THE FILING OF THE 8-K FILING WITH THE SEC WITHOUT THE PRIOR
EXPRESS WRITTEN CONSENT OF SUCH BUYER.  IF A BUYER HAS, OR BELIEVES IT HAS,
RECEIVED ANY SUCH MATERIAL, NONPUBLIC INFORMATION REGARDING THE COMPANY OR ANY
OF ITS SUBSIDIARIES FROM THE COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, AFFILIATES OR AGENTS, IT MAY PROVIDE THE COMPANY
WITH WRITTEN NOTICE THEREOF.  IN THE EVENT OF THE DISCLOSURE OF ANY MATERIAL
NONPUBLIC INFORMATION, THE COMPANY SHALL COMPLY WITH ITS OBLIGATIONS UNDER
REGULATION FD PROMULGATED UNDER THE 1933 ACT AND THE 1934 ACT.  SUBJECT TO THE
FOREGOING, NEITHER THE COMPANY, ITS SUBSIDIARIES NOR ANY BUYER SHALL ISSUE ANY
PRESS RELEASES OR ANY OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED,
WITHOUT THE PRIOR APPROVAL OF ANY BUYER, TO MAKE ANY PRESS RELEASE OR OTHER
PUBLIC DISCLOSURE WITH RESPECT TO SUCH TRANSACTIONS (I) IN SUBSTANTIAL
CONFORMITY WITH THE 8-K FILING AND CONTEMPORANEOUSLY THEREWITH AND (II) AS IS
REQUIRED BY APPLICABLE LAW AND REGULATIONS (PROVIDED THAT IN THE CASE OF CLAUSE
(I) EACH BUYER SHALL BE CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH
PRESS RELEASE OR OTHER PUBLIC DISCLOSURE PRIOR TO ITS RELEASE).  WITHOUT THE
PRIOR WRITTEN CONSENT OF ANY APPLICABLE BUYER, NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES OR AFFILIATES SHALL DISCLOSE THE NAME OF SUCH BUYER IN ANY
FILING, ANNOUNCEMENT, RELEASE OR OTHERWISE.


 


(J)                                     [INTENTIONALLY OMITTED]


 


(K)                                  ADDITIONAL NOTES; VARIABLE SECURITIES;
DILUTIVE ISSUANCES.  SO LONG AS ANY BUYER BENEFICIALLY OWNS ANY NOTES, THE
COMPANY WILL NOT ISSUE ANY NOTES (OTHER THAN TO THE BUYERS AS CONTEMPLATED
HEREBY) AND THE COMPANY SHALL NOT ISSUE ANY OTHER SECURITIES THAT WOULD CAUSE A
BREACH OR DEFAULT UNDER THE NOTES.  FOR SO LONG AS ANY NOTES REMAIN OUTSTANDING,
THE COMPANY SHALL NOT, IN ANY MANNER, ISSUE OR SELL ANY RIGHTS, WARRANTS OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK OR DIRECTLY OR INDIRECTLY
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK AT A PRICE
WHICH VARIES OR MAY VARY WITH THE MARKET PRICE OF THE COMMON STOCK, INCLUDING BY
WAY OF ONE OR MORE RESET(S) TO ANY FIXED PRICE UNLESS THE CONVERSION, EXCHANGE
OR EXERCISE PRICE OF ANY SUCH SECURITY CANNOT BE LESS THAN THE THEN APPLICABLE
CONVERSION PRICE (AS DEFINED IN THE NOTES) WITH RESPECT TO THE COMMON STOCK INTO
WHICH ANY NOTE IS CONVERTIBLE.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
FOR SO LONG AS ANY NOTES REMAIN OUTSTANDING, THE COMPANY SHALL NOT TAKE ANY
ACTION IF THE EFFECT OF SUCH ACTION WOULD BE TO CAUSE THE NUMBER OF CONVERSION
SHARES ISSUABLE UPON CONVERSION OF THE NOTES (WITHOUT RESPECT TO ANY LIMITATION
OF CONVERSION SET FORTH THEREIN) TO EXCEED THE EXCHANGE CAP (AS DEFINED IN THE
NOTES), UNLESS OR UNTIL THE COMPANY SHALL HAVE OBTAINED THE APPROVAL OF THE
STOCKHOLDERS OF THE COMPANY (THE “STOCKHOLDER APPROVAL”) FOR THE ISSUANCE OF ALL
OF THE SECURITIES AS DESCRIBED IN THE TRANSACTION DOCUMENTS IN ACCORDANCE WITH
APPLICABLE LAW AND THE RULES AND REGULATIONS OF THE PRINCIPAL MARKET, INCLUDING
WITHOUT LIMITATION, NEW YORK STOCK EXCHANGE RULE 312.03(C).


 


22

--------------------------------------------------------------------------------



 


(L)                                     CORPORATE EXISTENCE.  SO LONG AS ANY
BUYER BENEFICIALLY OWNS ANY SECURITIES, THE COMPANY SHALL NOT BE PARTY TO ANY
FUNDAMENTAL TRANSACTION (AS DEFINED IN THE NOTES) UNLESS THE COMPANY IS IN
COMPLIANCE WITH THE APPLICABLE PROVISIONS GOVERNING FUNDAMENTAL TRANSACTIONS SET
FORTH IN THE NOTES.


 


(M)                               RESERVATION OF SHARES.  SO LONG AS ANY BUYER
OWNS ANY SECURITIES, THE COMPANY SHALL TAKE ALL ACTION NECESSARY TO AT ALL TIMES
HAVE AUTHORIZED, AND RESERVED FOR THE PURPOSE OF ISSUANCE, NO LESS THAN 120% OF
THE SUM OF THE NUMBER OF SHARES OF COMMON STOCK (THE “REQUIRED RESERVED AMOUNT)
ISSUABLE UPON CONVERSION OF THE NOTES PURSUANT TO THE TERMS OF THE NOTES
(WITHOUT TAKING INTO ACCOUNT ANY LIMITATIONS ON THE CONVERSION OF THE NOTES). 
IF AT ANY TIME THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED AND RESERVED FOR
ISSUANCE (“AUTHORIZED AND RESERVED SHARES”) IS NOT SUFFICIENT TO MEET THE
REQUIRED RESERVED AMOUNT, THE COMPANY WILL PROMPTLY TAKE ALL CORPORATE ACTION
NECESSARY TO AUTHORIZE AND RESERVE A SUFFICIENT NUMBER OF SHARES, INCLUDING,
WITHOUT LIMITATION, CALLING A SPECIAL MEETING OF STOCKHOLDERS TO AUTHORIZE
ADDITIONAL SHARES TO MEET THE COMPANY’S OBLIGATIONS UNDER THIS SECTION 4(M), IN
THE CASE OF AN INSUFFICIENT NUMBER OF AUTHORIZED SHARES, OBTAIN STOCKHOLDER
APPROVAL OF AN INCREASE IN SUCH AUTHORIZED NUMBER OF SHARES, AND VOTING THE
MANAGEMENT SHARES OF THE COMPANY IN FAVOR OF AN INCREASE IN THE AUTHORIZED
SHARES OF THE COMPANY TO ENSURE THAT THE NUMBER OF AUTHORIZED SHARES IS
SUFFICIENT TO MEET THE REQUIRED RESERVED AMOUNT.


 


(N)                                 CONDUCT OF BUSINESS.  THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES SHALL NOT BE CONDUCTED IN VIOLATION OF ANY LAW,
ORDINANCE OR REGULATION OF ANY GOVERNMENTAL ENTITY, EXCEPT WHERE SUCH VIOLATIONS
WOULD NOT RESULT, EITHER INDIVIDUALLY OR IN THE AGGREGATE, IN A MATERIAL ADVERSE
EFFECT.


 


(O)                                 ADDITIONAL ISSUANCES OF SECURITIES.


 


(I)                                     FOR PURPOSES OF THIS SECTION 4(O), THE
FOLLOWING DEFINITIONS SHALL APPLY.


 

(2)                                   “CONVERTIBLE SECURITIES” MEANS ANY STOCK
OR SECURITIES (OTHER THAN OPTIONS) CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR SHARES OF COMMON STOCK.

 

(3)                                   “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE SHARES OF COMMON STOCK OR CONVERTIBLE
SECURITIES.

 

(4)                                   “COMMON STOCK EQUIVALENTS” MEANS,
COLLECTIVELY, OPTIONS AND CONVERTIBLE SECURITIES.

 

23

--------------------------------------------------------------------------------


 


(II)                                  FROM THE DATE HEREOF UNTIL THE LATER OF
(X) NINETY (90) CALENDAR DAYS AFTER THE DATE HEREOF AND (Y) THE DATE THAT IS
THIRTY (30) TRADING DAYS (AS DEFINED IN THE NOTES) FOLLOWING THE INITIAL
EFFECTIVE DATE (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) (THE “TRIGGER
DATE”), THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, FILE ANY REGISTRATION
STATEMENT WITH THE SEC OTHER THAN THE REGISTRATION STATEMENT (AS DEFINED IN THE
REGISTRATION RIGHTS AGREEMENT).  FROM THE DATE HEREOF UNTIL THE TRIGGER DATE,
THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, GRANT ANY OPTION TO
PURCHASE, OR OTHERWISE DISPOSE OF (OR ANNOUNCE ANY OFFER, SALE, GRANT OR ANY
OPTION TO PURCHASE OR OTHER DISPOSITION OF) ANY OF ITS OR ITS SUBSIDIARIES’
EQUITY OR EQUITY EQUIVALENT SECURITIES, INCLUDING WITHOUT LIMITATION ANY DEBT,
PREFERRED STOCK OR OTHER INSTRUMENT OR SECURITY THAT IS, AT ANY TIME DURING ITS
LIFE AND UNDER ANY CIRCUMSTANCES, CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS (ANY SUCH
OFFER, SALE, GRANT, DISPOSITION OR ANNOUNCEMENT BEING REFERRED TO AS A
“SUBSEQUENT PLACEMENT”).


 


(III)                               FROM THE DATE HEREOF UNTIL THE SECOND
ANNIVERSARY OF THE CLOSING DATE, THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY,
EFFECT ANY SUBSEQUENT PLACEMENT UNLESS THE COMPANY COMPLIES WITH THIS
SECTION 4(O)(III).  THE COMPANY MAY ENTER INTO A SUBSEQUENT PLACEMENT AGREEMENT
(AS DEFINED BELOW) AND CLOSE A SUBSEQUENT PLACEMENT PRIOR TO COMPLYING WITH THIS
SECTION 4(O)(III) SO LONG AS THE COMPANY PUBLICLY ANNOUNCES ENTERING INTO ANY
SUCH SUBSEQUENT PLACEMENT AGREEMENT IN A MANNER COMPLIANT WITH REGULATION FD AND
DELIVERS THE OFFER NOTICE (AS DEFINED BELOW) TO EACH BUYER WITHIN ONE BUSINESS
DAY THEREAFTER.


 

(2)                                  THE COMPANY SHALL DELIVER TO EACH BUYER AN
IRREVOCABLE  WRITTEN NOTICE (THE “OFFER NOTICE”) OF ANY PROPOSED OR INTENDED
ISSUANCE OR SALE OR EXCHANGE (THE “OFFER”) OF THE SECURITIES BEING OFFERED (THE
“OFFERED SECURITIES”) IN A SUBSEQUENT PLACEMENT, WHICH OFFER NOTICE SHALL
(W) IDENTIFY AND DESCRIBE THE OFFERED SECURITIES, (X) DESCRIBE THE PRICE AND
OTHER TERMS UPON WHICH THEY ARE TO BE ISSUED, SOLD OR EXCHANGED, AND THE NUMBER
OR AMOUNT OF THE OFFERED SECURITIES TO BE ISSUED, SOLD OR EXCHANGED,
(Y) IDENTIFY THE PERSONS OR ENTITIES (IF KNOWN) TO WHICH OR WITH WHICH THE
OFFERED SECURITIES ARE TO BE OFFERED, ISSUED, SOLD OR EXCHANGED AND (Z) OFFER TO
ISSUE AND SELL TO OR EXCHANGE WITH SUCH BUYERS AT LEAST THIRTY PERCENT (30%) OF
THE OFFERED SECURITIES, ALLOCATED AMONG SUCH BUYERS (A) BASED ON SUCH BUYER’S
PRO RATA PORTION OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES PURCHASED HEREUNDER
(THE “BASIC AMOUNT”), AND (B) WITH RESPECT TO EACH BUYER THAT ELECTS TO PURCHASE
ITS BASIC AMOUNT, ANY ADDITIONAL PORTION OF THE OFFERED SECURITIES ATTRIBUTABLE
TO THE BASIC AMOUNTS OF OTHER BUYERS AS SUCH BUYER SHALL INDICATE IT WILL
PURCHASE OR ACQUIRE SHOULD THE OTHER BUYERS SUBSCRIBE FOR LESS THAN THEIR BASIC
AMOUNTS (THE “UNDERSUBSCRIPTION AMOUNT”), WHICH PROCESS SHALL BE REPEATED UNTIL
THE BUYERS SHALL HAVE AN OPPORTUNITY TO SUBSCRIBE FOR ANY REMAINING
UNDERSUBSCRIPTION AMOUNT.

 

(3)                                  TO ACCEPT AN OFFER, IN WHOLE OR IN PART,
SUCH BUYER MUST DELIVER A WRITTEN NOTICE TO THE COMPANY PRIOR TO THE END OF THE
FIFTH (5TH) BUSINESS DAY AFTER SUCH BUYER’S RECEIPT OF THE OFFER NOTICE (THE
“OFFER PERIOD”), SETTING FORTH THE PORTION OF SUCH BUYER’S BASIC AMOUNT THAT
SUCH BUYER ELECTS TO PURCHASE AND, IF SUCH BUYER SHALL ELECT TO PURCHASE ALL OF
ITS BASIC AMOUNT, THE UNDERSUBSCRIPTION AMOUNT, IF ANY, THAT SUCH BUYER ELECTS
TO PURCHASE (IN EITHER CASE, THE “NOTICE OF ACCEPTANCE”).  IF THE BASIC AMOUNTS
SUBSCRIBED FOR BY ALL BUYERS ARE LESS THAN THE TOTAL OF ALL OF THE BASIC
AMOUNTS, THEN EACH BUYER WHO HAS SET FORTH AN UNDERSUBSCRIPTION AMOUNT IN ITS
NOTICE OF ACCEPTANCE SHALL BE ENTITLED TO PURCHASE, IN ADDITION TO THE BASIC
AMOUNTS SUBSCRIBED FOR, THE UNDERSUBSCRIPTION AMOUNT IT HAS SUBSCRIBED FOR;
PROVIDED, HOWEVER, THAT IF THE

 

24

--------------------------------------------------------------------------------


 

UNDERSUBSCRIPTION AMOUNTS SUBSCRIBED FOR EXCEED THE DIFFERENCE BETWEEN THE TOTAL
OF ALL THE BASIC AMOUNTS AND THE BASIC AMOUNTS SUBSCRIBED FOR (THE “AVAILABLE
UNDERSUBSCRIPTION AMOUNT”), EACH BUYER WHO HAS SUBSCRIBED FOR ANY
UNDERSUBSCRIPTION AMOUNT SHALL BE ENTITLED TO PURCHASE ONLY THAT PORTION OF THE
AVAILABLE UNDERSUBSCRIPTION AMOUNT AS THE BASIC AMOUNT OF SUCH BUYER BEARS TO
THE TOTAL BASIC AMOUNTS OF ALL BUYERS THAT HAVE SUBSCRIBED FOR UNDERSUBSCRIPTION
AMOUNTS, SUBJECT TO ROUNDING BY THE COMPANY TO THE EXTENT ITS DEEMS REASONABLY
NECESSARY.  NOTWITHSTANDING THE FOREGOING, IF THE COMPANY DESIRES TO MODIFY OR
AMEND THE TERMS AND CONDITIONS OF THE OFFER PRIOR TO THE EXPIRATION OF THE OFFER
PERIOD, THE COMPANY MAY DELIVER TO THE BUYERS A NEW OFFER NOTICE AND THE OFFER
PERIOD SHALL EXPIRE ON THE FIFTH (5TH) BUSINESS DAY AFTER SUCH BUYER’S RECEIPT
OF SUCH NEW OFFER NOTICE.

 

(4)                                  THE COMPANY SHALL HAVE TEN (10) BUSINESS
DAYS FROM THE EXPIRATION OF THE OFFER PERIOD ABOVE (I) TO OFFER, ISSUE, SELL OR
EXCHANGE ALL OR ANY PART OF SUCH OFFERED SECURITIES AS TO WHICH A NOTICE OF
ACCEPTANCE HAS NOT BEEN GIVEN BY THE BUYERS (THE “REFUSED SECURITIES”) PURSUANT
TO A DEFINITIVE AGREEMENT(S) (THE “SUBSEQUENT PLACEMENT AGREEMENT”), BUT ONLY TO
THE OFFEREES DESCRIBED IN THE OFFER NOTICE (IF SO DESCRIBED THEREIN) AND ONLY
UPON TERMS AND CONDITIONS (INCLUDING, WITHOUT LIMITATION, UNIT PRICES AND
INTEREST RATES) THAT ARE NOT MORE FAVORABLE TO THE ACQUIRING PERSON OR PERSONS
OR LESS FAVORABLE TO THE COMPANY THAN THOSE SET FORTH IN THE OFFER NOTICE AND
(II) TO PUBLICLY ANNOUNCE (A) THE EXECUTION OF SUCH SUBSEQUENT PLACEMENT
AGREEMENT, AND (B) EITHER (X) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY SUCH SUBSEQUENT PLACEMENT AGREEMENT OR (Y) THE TERMINATION OF SUCH SUBSEQUENT
PLACEMENT AGREEMENT, WHICH SHALL BE FILED WITH THE SEC ON A CURRENT REPORT ON
FORM 8-K WITH SUCH SUBSEQUENT PLACEMENT AGREEMENT AND ANY MATERIAL DOCUMENTS
CONTEMPLATED THEREIN FILED AS EXHIBITS THERETO.

 

(5)                                  IN THE EVENT THE COMPANY SHALL PROPOSE TO
SELL LESS THAN ALL THE REFUSED SECURITIES (ANY SUCH SALE TO BE IN THE MANNER AND
ON THE TERMS SPECIFIED IN SECTION 4(O)(III)(3) ABOVE), THEN EACH BUYER MAY, AT
ITS SOLE OPTION AND IN ITS SOLE DISCRETION, NOT LATER THAN TWO (2) BUSINESS DAYS
FOLLOWING NOTICE FROM THE COMPANY OF SUCH REDUCED AMOUNT, REDUCE THE NUMBER OR
AMOUNT OF THE OFFERED SECURITIES SPECIFIED IN ITS NOTICE OF ACCEPTANCE TO AN
AMOUNT THAT SHALL BE NOT LESS THAN THE NUMBER OR AMOUNT OF THE OFFERED
SECURITIES THAT SUCH BUYER ELECTED TO PURCHASE PURSUANT TO
SECTION 4(O)(III)(2) ABOVE MULTIPLIED BY A FRACTION, (I) THE NUMERATOR OF WHICH
SHALL BE THE NUMBER OR AMOUNT OF OFFERED SECURITIES THE COMPANY ACTUALLY
PROPOSES TO ISSUE, SELL OR EXCHANGE (INCLUDING OFFERED SECURITIES TO BE ISSUED
OR SOLD TO BUYERS PURSUANT TO SECTION 4(O)(III)(3) ABOVE PRIOR TO SUCH
REDUCTION) AND (II) THE DENOMINATOR OF WHICH SHALL BE THE ORIGINAL AMOUNT OF THE
OFFERED SECURITIES.  IN THE EVENT THAT ANY BUYER SO ELECTS TO REDUCE THE NUMBER
OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN ITS NOTICE OF ACCEPTANCE, THE
COMPANY MAY NOT ISSUE, SELL OR EXCHANGE MORE THAN THE REDUCED NUMBER OR AMOUNT
OF THE OFFERED SECURITIES UNLESS AND UNTIL SUCH SECURITIES HAVE AGAIN BEEN
OFFERED TO THE BUYERS IN ACCORDANCE WITH SECTION 4(O)(III)(1) ABOVE.

 

25

--------------------------------------------------------------------------------


 

(6)                                  UPON THE CLOSING OF THE ISSUANCE, SALE OR
EXCHANGE OF ALL OR LESS THAN ALL OF THE REFUSED SECURITIES, THE BUYERS SHALL
ACQUIRE FROM THE COMPANY, AND THE COMPANY SHALL ISSUE TO THE BUYERS, THE NUMBER
OR AMOUNT OF OFFERED SECURITIES SPECIFIED IN THE NOTICES OF ACCEPTANCE, AS
REDUCED PURSUANT TO SECTION 4(O)(III)(4) ABOVE IF THE BUYERS HAVE SO ELECTED,
UPON THE TERMS AND CONDITIONS SPECIFIED IN THE OFFER.  THE PURCHASE BY THE
BUYERS OF ANY OFFERED SECURITIES IS SUBJECT IN ALL CASES TO THE PREPARATION,
EXECUTION AND DELIVERY BY THE COMPANY AND THE BUYERS OF A PURCHASE AGREEMENT
RELATING TO SUCH OFFERED SECURITIES REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE BUYERS AND THEIR RESPECTIVE COUNSEL.

 

(7)                                  ANY OFFERED SECURITIES NOT ACQUIRED BY THE
BUYERS OR OTHER PERSONS IN ACCORDANCE WITH SECTION 4(O)(III)(3) ABOVE MAY NOT BE
ISSUED, SOLD OR EXCHANGED UNTIL THEY ARE AGAIN OFFERED TO THE BUYERS UNDER THE
PROCEDURES SPECIFIED IN THIS AGREEMENT.

 

(8)                                  THE COMPANY AND THE BUYERS AGREE THAT IF
ANY BUYER ELECTS TO PARTICIPATE IN THE OFFER, (X) NEITHER THE SUBSEQUENT
PLACEMENT AGREEMENT WITH RESPECT TO SUCH OFFER NOR ANY OTHER TRANSACTION
DOCUMENTS RELATED THERETO (COLLECTIVELY, THE “SUBSEQUENT PLACEMENT DOCUMENTS”)
SHALL INCLUDE ANY TERM OR PROVISIONS WHEREBY ANY BUYER SHALL BE REQUIRED TO
AGREE TO ANY RESTRICTIONS IN TRADING AS TO ANY SECURITIES OF THE COMPANY OWNED
BY SUCH BUYER PRIOR TO SUCH SUBSEQUENT PLACEMENT (OTHER THAN SUCH RESTRICTIONS
ON TRADING SIMILAR IN ALL MATERIAL RESPECTS TO THE RESTRICTIONS ON TRADING SET
FORTH IN SECTION 2(K) ABOVE), AND (Y) SUCH BUYER SHALL BE ENTITLED TO
REGISTRATION RIGHTS IN SUCH SUBSEQUENT PLACEMENT DOCUMENTS SIMILAR IN ALL
MATERIAL RESPECTS TO THE REGISTRATION RIGHTS CONTAINED IN THE REGISTRATION
RIGHTS AGREEMENT.

 

(9)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SECTION 4(O) AND UNLESS OTHERWISE AGREED TO BY THE BUYERS, THE COMPANY
SHALL EITHER CONFIRM IN WRITING TO THE BUYERS THAT THE TRANSACTION WITH RESPECT
TO THE SUBSEQUENT PLACEMENT HAS BEEN ABANDONED OR SHALL PUBLICLY DISCLOSE ITS
INTENTION TO ISSUE THE OFFERED SECURITIES, IN EITHER CASE IN SUCH A MANNER SUCH
THAT THE BUYERS WILL NOT BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION, BY
THE FIFTEENTH (15TH) BUSINESS DAY FOLLOWING DELIVERY OF THE OFFER NOTICE.  IF BY
THE FIFTEENTH (15TH) BUSINESS DAY FOLLOWING DELIVERY OF THE OFFER NOTICE NO
PUBLIC DISCLOSURE REGARDING A TRANSACTION WITH RESPECT TO THE OFFERED SECURITIES
HAS BEEN MADE, AND NO NOTICE REGARDING THE ABANDONMENT OF SUCH TRANSACTION HAS
BEEN RECEIVED BY THE BUYERS, SUCH TRANSACTION SHALL BE DEEMED TO HAVE BEEN
ABANDONED AND THE BUYERS SHALL NOT BE DEEMED TO BE IN POSSESSION OF ANY
MATERIAL, NON-PUBLIC INFORMATION WITH RESPECT TO THE COMPANY.  SHOULD THE
COMPANY DECIDE TO PURSUE SUCH TRANSACTION WITH RESPECT TO THE OFFERED
SECURITIES, THE COMPANY SHALL PROVIDE EACH BUYER WITH ANOTHER OFFER NOTICE AND
EACH BUYER WILL AGAIN HAVE THE RIGHT OF PARTICIPATION SET FORTH IN THIS
SECTION 4(O)(III).  THE COMPANY SHALL NOT BE PERMITTED TO DELIVER MORE THAN ONE
SUCH OFFER NOTICE TO THE BUYERS IN ANY SIXTY (60) DAY PERIOD, EXCLUDING OFFER
NOTICES DELIVERED TO NOTIFY BUYERS OF ANY MATERIAL MODIFICATIONS OR AMENDMENTS
TO A PRIOR OFFER NOTICE.

 

(IV)                              THE RESTRICTIONS CONTAINED IN SUBSECTIONS
(II) AND (III) OF THIS SECTION 4(O) SHALL NOT APPLY IN CONNECTION WITH THE
ISSUANCE OF ANY EXCLUDED SECURITIES (AS DEFINED IN THE NOTES).

 

26

--------------------------------------------------------------------------------



 


(P)                                 COLLATERAL AGENT.  EACH BUYER HEREBY
(A) APPOINTS RAMIUS ADVISORS, LLC, AS THE COLLATERAL AGENT HEREUNDER, UNDER THE
NOTES AND UNDER THE OTHER SECURITY DOCUMENTS (IN SUCH CAPACITY, THE “COLLATERAL
AGENT”), AND (B) AUTHORIZES THE COLLATERAL AGENT (AND ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS) TO TAKE SUCH ACTION ON SUCH BUYER’S BEHALF IN ACCORDANCE
WITH THE TERMS HEREOF AND THEREOF.  THE COLLATERAL AGENT SHALL NOT HAVE, BY
REASON HEREOF OR ANY OF THE OTHER TRANSACTION DOCUMENTS, A FIDUCIARY
RELATIONSHIP IN RESPECT OF ANY BUYER.  NEITHER THE COLLATERAL AGENT NOR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS SHALL HAVE ANY LIABILITY TO ANY
BUYER FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN CONNECTION HEREOF OR ANY
OTHER TRANSACTION DOCUMENT EXCEPT TO THE EXTENT CAUSED BY ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, AND EACH BUYER AGREES TO DEFEND, PROTECT,
INDEMNIFY AND HOLD HARMLESS THE COLLATERAL AGENT AND ALL OF ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS (COLLECTIVELY, THE “INDEMNITEES”) FROM AND
AGAINST ANY LOSSES, DAMAGES, LIABILITIES, OBLIGATIONS, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, FEES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES, COSTS AND EXPENSES) INCURRED BY SUCH INDEMNITEE,
WHETHER DIRECT, INDIRECT OR CONSEQUENTIAL, ARISING FROM OR IN CONNECTION WITH
THE PERFORMANCE BY SUCH INDEMNITEE OF THE DUTIES AND OBLIGATIONS OF COLLATERAL
AGENT PURSUANT HERETO OR ANY OF THE TRANSACTION DOCUMENTS.  THE COLLATERAL AGENT
SHALL NOT BE REQUIRED TO EXERCISE ANY DISCRETION OR TAKE ANY ACTION, BUT SHALL
BE REQUIRED TO ACT OR TO REFRAIN FROM ACTING (AND SHALL BE FULLY PROTECTED IN SO
ACTING OR REFRAINING FROM ACTING) UPON THE INSTRUCTIONS OF AT LEAST 60% OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES (THE “REQUIRED
HOLDERS”), AND SUCH INSTRUCTIONS SHALL BE BINDING UPON ALL HOLDERS OF NOTES;
PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO TAKE ANY
ACTION WHICH, IN THE REASONABLE OPINION OF THE AGENT, EXPOSES THE AGENT TO
LIABILITY OR WHICH IS CONTRARY TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT OR APPLICABLE LAW.  THE COLLATERAL AGENT SHALL BE ENTITLED TO RELY UPON
ANY WRITTEN NOTICES, STATEMENTS, CERTIFICATES, ORDERS OR OTHER DOCUMENTS OR ANY
TELEPHONE MESSAGE BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND CORRECT AND TO
HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON, AND WITH RESPECT TO ALL
MATTERS PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS
AND ITS DUTIES HEREUNDER OR THEREUNDER, UPON ADVICE OF COUNSEL SELECTED BY IT.


 


(Q)                                 SUCCESSOR COLLATERAL AGENT.


 


(I)                                             THE COLLATERAL AGENT MAY RESIGN
FROM THE PERFORMANCE OF ALL ITS FUNCTIONS AND DUTIES HEREUNDER AND UNDER THE
OTHER TRANSACTION DOCUMENTS AT ANY TIME BY GIVING AT LEAST THIRTY (30) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE TO THE COMPANY AND EACH HOLDER OF NOTES.  SUCH
RESIGNATION SHALL TAKE EFFECT UPON THE ACCEPTANCE BY A SUCCESSOR COLLATERAL
AGENT OF APPOINTMENT PURSUANT TO CLAUSES (II) AND (III) BELOW OR AS OTHERWISE
PROVIDED BELOW.


 


(II)                                          UPON ANY SUCH NOTICE OF
RESIGNATION, THE REQUIRED HOLDERS OF THE NOTES THEN OUTSTANDING SHALL APPOINT A
SUCCESSOR COLLATERAL AGENT.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS
COLLATERAL AGENT HEREUNDER BY A SUCCESSOR AGENT, SUCH SUCCESSOR COLLATERAL AGENT
SHALL THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE COLLATERAL AGENT, AND THE COLLATERAL AGENT SHALL BE
DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS.  AFTER THE COLLATERAL AGENT’S RESIGNATION HEREUNDER AS
THE COLLATERAL AGENT, THE PROVISIONS OF THIS SECTION 4(S) SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS THE
COLLATERAL AGENT UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.


 


27

--------------------------------------------------------------------------------



 


(III)                                       IF A SUCCESSOR COLLATERAL AGENT
SHALL NOT HAVE BEEN SO APPOINTED WITHIN SAID THIRTY (30) BUSINESS DAY PERIOD,
THE COLLATERAL AGENT SHALL THEN APPOINT A SUCCESSOR COLLATERAL AGENT WHO SHALL
SERVE AS THE COLLATERAL AGENT UNTIL SUCH TIME, IF ANY, AS THE REQUIRED HOLDERS
OF THE NOTES THEN OUTSTANDING APPOINT A SUCCESSOR COLLATERAL AGENT AS PROVIDED
ABOVE.


 


(R)                                    PUBLIC INFORMATION.  AT ANY TIME DURING
THE PERIOD COMMENCING ON THE SIX (6) MONTH ANNIVERSARY OF THE CLOSING DATE AND
ENDING AT SUCH TIME THAT ALL OF THE SECURITIES CAN BE SOLD WITHOUT THE
REQUIREMENT TO BE IN COMPLIANCE WITH RULE 144(C)(1) AND OTHERWISE WITHOUT
RESTRICTION OR LIMITATION PURSUANT TO RULE 144(C), INCLUDING, IF APPLICABLE,
RULE 144(I), IF A REGISTRATION STATEMENT IS NOT AVAILABLE FOR THE RESALE OF ALL
OF THE SECURITIES AND THE COMPANY SHALL FAIL FOR ANY REASON TO SATISFY THE
CURRENT PUBLIC INFORMATION REQUIREMENT UNDER RULE 144 (A “PUBLIC INFORMATION
FAILURE”) THEN, AS PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER OF SECURITIES BY
REASON OF ANY SUCH DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE SECURITIES
(WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE AT LAW OR
IN EQUITY), THE COMPANY SHALL PAY TO EACH SUCH HOLDER AN AMOUNT IN CASH EQUAL TO
ONE PERCENT (1.0%) OF THE AGGREGATE PURCHASE PRICE OF SUCH HOLDER’S SECURITIES
ON EVERY THIRTIETH DAY (PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS)
AFTER A PUBLIC INFORMATION FAILURE UNTIL THE EARLIER OF (I) THE DATE SUCH PUBLIC
INFORMATION FAILURE IS CURED AND (II) SUCH TIME THAT SUCH PUBLIC INFORMATION IS
NO LONGER REQUIRED PURSUANT TO RULE 144.  THE PAYMENTS TO WHICH A HOLDER SHALL
BE ENTITLED PURSUANT TO THIS SECTION 4(R) ARE REFERRED TO HEREIN AS “PUBLIC
INFORMATION FAILURE PAYMENTS.”  PUBLIC INFORMATION FAILURE PAYMENTS SHALL BE
PAID ON THE EARLIER OF (I) THE LAST DAY OF THE CALENDAR MONTH DURING WHICH SUCH
PUBLIC INFORMATION FAILURE PAYMENTS ARE INCURRED AND (II) THE THIRD BUSINESS DAY
AFTER THE EVENT OR FAILURE GIVING RISE TO THE PUBLIC INFORMATION FAILURE
PAYMENTS IS CURED.  IN THE EVENT THE COMPANY FAILS TO MAKE PUBLIC INFORMATION
FAILURE PAYMENTS IN A TIMELY MANNER, SUCH PUBLIC INFORMATION FAILURE PAYMENTS
SHALL BEAR INTEREST AT THE RATE OF 1.5% PER MONTH (PRORATED FOR PARTIAL MONTHS)
UNTIL PAID IN FULL.


 


(S)                                  POST-CLOSING COVENANTS.   UNLESS THE DATES
SET FORTH BELOW ARE EXTENDED WITH THE WRITTEN CONSENT OF THE COLLATERAL AGENT:


 


(I)                                             WITHIN 30 DAYS FOLLOWING THE
CLOSING DATE, THE COMPANY SHALL HAVE ENTERED INTO A COLLATERAL ACCOUNT SECURITY
AGREEMENT (THE “COLLATERAL ACCOUNT AGREEMENT”, AND SUCH BLOCKED ACCOUNT, THE
“COLLATERAL ACCOUNT”), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT WITH THE COMPANY AND A COMMERCIAL BANKING INSTITUTION THAT IS A
MEMBER OF THE FEDERAL RESERVE SYSTEM AND HAS A COMBINED CAPITAL AND SURPLUS AND
UNDIVIDED PROFITS OF NOT LESS THAN $250,000,000 (THE “COLLATERAL ACCOUNT BANK”),
WHICH IS REASONABLY SATISFACTORY TO THE COLLATERAL AGENT.


 


(II)                                          WITHIN 60 DAYS FOLLOWING THE
CLOSING DATE, THE COMPANY SHALL DULY EXECUTE AND DELIVER MORTGAGES (THE
“MORTGAGES”) COVERING EACH OF THE REAL PROPERTY DESCRIBED IN COLUMN (1)(A) OF
SCHEDULE I ATTACHED TO THE NOTES (THE “PROPERTIES”), IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND SHALL HAVE PAID ANY
MORTGAGE, TRANSFER AND/OR OTHER RECORDING TAXES RELATED THERETO, UNLESS THE
FAILURE TO OBTAIN THE MORTGAGE WITH RESPECT TO CENTRAL RESORT PROPERTY IS NOT
ATTRIBUTABLE TO THE ACTIONS OR INACTIONS OF THE COMPANY, IN WHICH CASE, SUCH
PERIOD SHALL BE EXTENDED FOR A REASONABLE PERIOD OF TIME NOT TO EXCEED 30 DAYS.


 


28

--------------------------------------------------------------------------------



 


(III)                                       WITHIN 60 DAYS FOLLOWING THE CLOSING
DATE, THE COMPANY SHALL HAVE DELIVERED EVIDENCE TO EACH BUYER THAT EACH OF THE
MORTGAGES SHALL HAVE BEEN FILED OF RECORD, IN THE APPLICABLE REAL PROPERTY
RECORDS OF SUCH APPLICABLE JURISDICTION SET FORTH IN EACH SUCH MORTGAGE AND
COVERING THE PROPERTIES, UNLESS THE FAILURE TO DELIVER SUCH EVIDENCE WITH
RESPECT TO CENTRAL RESORT PROPERTY IS NOT ATTRIBUTABLE TO THE ACTIONS OR
INACTIONS OF THE COMPANY, IN WHICH CASE, SUCH PERIOD SHALL BE EXTENDED FOR A
REASONABLE PERIOD OF TIME NOT TO EXCEED 30 DAYS.


 


(IV)                                      CONCURRENTLY WITH THE DELIVERY OF THE
MORTGAGES, THE COMPANY SHALL CAUSE TO BE DELIVERED TO THE COLLATERAL AGENT AN
OPINION OF THE COMPANY’S OUTSIDE HAWAII COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT.


 


(V)                                         WITHIN 60 DAYS FOLLOWING THE CLOSING
DATE, THE COMPANY SHALL HAVE DELIVERED TO THE COLLATERAL AGENT AN ALTA MORTGAGEE
TITLE INSURANCE POLICY (THE “MORTGAGE POLICY”) (OR, IF SUCH PROPERTY IS IN A
STATE WHICH DOES NOT PERMIT THE ISSUANCE OF SUCH ALTA POLICY, SUCH FORM AS SHALL
BE PERMITTED IN SUCH STATE AND REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT),
ISSUED BY FIRST AMERICAN TITLE OR ANOTHER TITLE INSURANCE COMPANY SATISFACTORY
TO THE COLLATERAL AGENT (THE “TITLE INSURANCE COMPANY”) WITH RESPECT TO EACH OF
THE PROPERTIES, IN AN AMOUNT SATISFACTORY TO THE COLLATERAL AGENT WITH RESPECT
TO EACH SUCH PROPERTY, WHICH AMOUNT SHALL NOT EXCEED THE FAIR MARKET VALUE FOR
SUCH PROPERTY, OR IN THE AGGREGATE FOR ALL PROPERTIES, THE AGGREGATE PRINCIPAL
AMOUNT OF THE NOTES, ASSURING THE COLLATERAL AGENT THAT EACH OF THE MORTGAGES
CREATE A VALID AND ENFORCEABLE MORTGAGE LIEN SUBJECT ONLY TO PERMITTED LIENS (AS
DEFINED IN THE NOTES) ON SUCH PROPERTY, FREE AND CLEAR OF ALL DEFECTS AND
ENCUMBRANCES OTHER THAN PERMITTED LIENS (AS DEFINED IN THE NOTES) AND THOSE
WHICH ARE USUAL AND CUSTOMARY OR PERMITTED BY THE COLLATERAL AGENT IN ITS
REASONABLE DISCRETION, WHICH MORTGAGE POLICY SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND CONTAINING SUCH ENDORSEMENTS
AS SHALL BE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND FOR ANY OTHER
MATTERS THAT THE COLLATERAL AGENT MAY REASONABLY REQUEST, AND PROVIDING
AFFIRMATIVE INSURANCE AS THE COLLATERAL AGENT MAY REASONABLY REQUEST, ALL OF THE
FOREGOING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT.  IN THE EVENT THE COLLATERAL AGENT REASONABLY REQUESTS THE DELETION OF
ANY STANDARD OR PRINTED EXCEPTIONS, THE COMPANY SHALL PROVIDE CUSTOMARY
AFFIDAVITS, AND OTHER SIMILAR INSTRUMENTS AS ARE REASONABLY REQUIRED BY THE
TITLE INSURANCE COMPANY FOR THE DELETION OF ANY STANDARD OR PRINTED EXCEPTIONS,
IN ANY TITLE INSURANCE POLICIES ISSUED PURSUANT THERETO.  WITHOUT LIMITING THE
FOREGOING, THE COMPANY AGREES TO EXECUTE AND DELIVER TO THE TITLE INSURANCE
COMPANY SUCH AGREEMENTS, ASSURANCES AND INDEMNITIES AS MAY BE REQUIRED BY THE
TITLE INSURANCE COMPANY TO ISSUE THE MORTGAGE POLICY WITHOUT ANY EXCEPTION FOR
UNRECORDED LEASES AND MATTERS ARISING FROM OR AFFECTING THE SAME AND WITH
SPECIFIC COVERAGE AGAINST PRIORITY OF MECHANIC’S LIENS.


 


(VI)                                      WITHIN 30 DAYS FOLLOWING THE CLOSING
DATE, THE COMPANY SHALL HAVE DELIVERED TO THE COLLATERAL AGENT A ZONING REPORT
ON EACH OF THE PROPERTIES, FROM THE PLANNING AND ZONING RESOURCE CORPORATION, IN
A FORM REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND CONFIRMING THAT THE
STATE LAND USE CLASSIFICATIONS, DEVELOPMENT/GENERAL PLAN DESIGNATIONS, AND
ZONING CLASSIFICATION FOR EACH OF THE PROPERTIES IS AS SHOWN ON SCHEDULE I.


 


29

--------------------------------------------------------------------------------



 


(VII)                                   WITHIN FIVE DAYS FOLLOWING THE CLOSING
DATE, THE COMPANY SHALL HAVE PROVIDED TO THE COLLATERAL AGENT COPIES FROM ITS
FILES OF ALL CONTRACTS AND DOCUMENTS AFFECTING EACH OF THE PROPERTIES THAT ARE
IN THE COMPANY’S POSSESSION.


 


(VIII)                                WITHIN 45 DAYS FOLLOWING THE CLOSING DATE,
THE COMPANY SHALL HAVE OBTAINED AND DELIVERED TO THE COLLATERAL AGENT A CURRENT
SURVEY FOR THE COMPANY’S HEADQUARTERS IN KAHULUI, HAWAII AND FOR THE MERRIMAN’S
RESTAURANT PARCEL, ALL CERTIFIED TO THE TITLE INSURANCE COMPANY AND THE
COLLATERAL AGENT AND THEIR SUCCESSORS AND ASSIGNS, IN FORM AND CONTENT
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND PREPARED BY A PROFESSIONAL
AND PROPERLY LICENSED LAND SURVEYOR REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT IN ACCORDANCE WITH THE ACCURACY STANDARDS FOR ALTA/ACSM LAND TITLE SURVEYS
AS ADOPTED BY ALTA, AMERICAN CONGRESS ON SURVEYING & MAPPING AND NATIONAL
SOCIETY OF PROFESSIONAL SURVEYORS IN 2005.  SUCH SURVEYS SHALL REFLECT THE SAME
LEGAL DESCRIPTION CONTAINED IN THE MORTGAGE POLICY AND SHALL INCLUDE, AMONG
OTHER THINGS, A METES AND BOUNDS DESCRIPTION OF THE REAL PROPERTY COMPRISING
PART OF EACH OF THE PROPERTIES REASONABLY SATISFACTORY TO THE COLLATERAL AGENT. 
THE SURVEYOR’S SEAL SHALL BE AFFIXED TO SUCH SURVEY AND THE SURVEYOR SHALL
PROVIDE A CERTIFICATION FOR SUCH SURVEY IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO THE COLLATERAL AGENT.  WITHIN 60 DAYS FOLLOWING THE CLOSING DATE,
UNLESS THE TITLE INSURANCE COMPANY DELETES ALL SURVEY EXCEPTIONS FROM THE TITLE
INSURANCE POLICY, THE COMPANY SHALL HAVE OBTAINED AND DELIVERED TO THE
COLLATERAL AGENT AN AERIAL SURVEY FOR ALL PROPERTIES (OTHER THAN FOR THE
COMPANY’S HEADQUARTERS IN KAHULUI, HAWAII AND FOR THE MERRIMAC RESTAURANT
PARCEL), ALL CERTIFIED TO THE TITLE INSURANCE COMPANY AND THE COLLATERAL AGENT
AND THEIR SUCCESSORS AND ASSIGNS, IN FORM AND CONTENT REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT AND PREPARED BY A PROFESSIONAL AND PROPERLY LICENSED LAND
SURVEYOR REASONABLY SATISFACTORY TO THE COLLATERAL AGENT IN ACCORDANCE WITH THE
ACCURACY STANDARDS FOR ALTA/ACSM LAND TITLE SURVEYS AS ADOPTED BY ALTA, AMERICAN
CONGRESS ON SURVEYING & MAPPING AND NATIONAL SOCIETY OF PROFESSIONAL SURVEYORS
IN 2005, SUBJECT TO MODIFICATION AS PROVIDED IN ITEM 15 FROM TABLE A TO SUCH
ACCURACY STANDARDS IF AND TO THE EXTENT ACCEPTABLE TO COLLATERAL AGENT.
NOTWITHSTANDING THE FOREGOING, IF THE FAILURE TO DELIVER THE AERIAL SURVEYS IS
NOT ATTRIBUTABLE TO THE ACTIONS OR INACTIONS OF THE COMPANY, THE 60 DAY PERIOD
MAY BE EXTENDED BY THE COMPANY FOR A REASONABLE PERIOD OF TIME NOT TO EXCEED 30
DAYS.


 


(IX)                                        WITHIN 60 DAYS FOLLOWING THE CLOSING
DATE, THE COMPANY SHALL OBTAINED AND DELIVERED TO THE COLLATERAL AGENT EVIDENCE
THAT THE COLLATERAL AGENT HAS BEEN NAMED (I) AS AN ADDITIONAL INSURED, AS ITS
INTERESTS MAY APPEAR, UNDER ALL GENERAL LIABILITY INSURANCE POLICIES APPLICABLE
TO THE PROPERTIES AND (II) AS A LOSS PAYEE, AS ITS INTEREST MAY APPEAR, UNDER
ALL CASUALTY INSURANCE POLICIES APPLICABLE TO THE PROPERTIES.


 


(X)                                           WITHIN TEN DAYS FOLLOWING THE
CLOSING DATE, IN ACCORDANCE WITH THE TERMS OF THE SECURITY DOCUMENTS, THE
COMPANY SHALL HAVE DELIVERED TO THE COLLATERAL AGENT APPROPRIATE FINANCING
STATEMENTS ON FORM UCC-1 TO BE DULY FILED IN SUCH OFFICE OR OFFICES AS MAY BE
NECESSARY OR, IN THE OPINION OF THE COLLATERAL AGENT, DESIRABLE TO PERFECT THE
LIENS AND/OR SECURITY INTERESTS PURPORTED TO BE CREATED BY EACH SECURITY
DOCUMENT.


 


30

--------------------------------------------------------------------------------



 


(XI)                                        WITHIN TEN DAYS FOLLOWING THE
CLOSING DATE THE COMPANY SHALL HAVE DELIVERED OR CAUSED TO BE DELIVERED TO EACH
BUYER (I) TRUE COPIES OF UCC SEARCH RESULTS, LISTING ALL EFFECTIVE FINANCING
STATEMENTS WHICH NAME AS DEBTOR THE COMPANY OR ANY OF ITS SUBSIDIARIES FILED IN
THE PRIOR FIVE YEARS TO PERFECT AN INTEREST IN ANY ASSETS THEREOF, TOGETHER WITH
COPIES OF SUCH FINANCING STATEMENTS, NONE OF WHICH, EXCEPT AS OTHERWISE AGREED
IN WRITING BY THE BUYERS, SHALL COVER ANY OF THE REAL PROPERTY COLLATERAL (AS
DEFINED IN THE NOTES) OTHER THAN PERMITTED LIENS (AS DEFINED IN THE NOTES) AND
THE RESULTS OF SEARCHES FOR ANY TAX LIEN AND JUDGMENT LIEN FILED AGAINST SUCH
PERSON OR ITS PROPERTY, WHICH RESULTS, EXCEPT AS OTHERWISE AGREED TO IN WRITING
BY THE BUYERS SHALL NOT SHOW ANY SUCH LIENS (AS DEFINED IN THE SECURITY
DOCUMENTS) OTHER THAN PERMITTED LIENS; AND (II) A PERFECTION CERTIFICATE, A FORM
OF WHICH MAY BE DELIVERED BY THE COLLATERAL AGENT AT OR PRIOR TO CLOSING, DULY
COMPLETED AND EXECUTED BY THE COMPANY AND EACH OF ITS SUBSIDIARIES, IN FORM AND
SUBSTANCE SATISFACTORY TO THE BUYERS.


 


(XII)                                     NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, ALL PREMIUMS, FEES, COSTS AND EXPENSES IN CONNECTION WITH THE
COMPANY’S COMPLIANCE WITH THIS SECTION 4(S), INCLUDING FEES CHARGED BY THE TITLE
INSURANCE COMPANY FOR ANY SUCH TITLE REPORTS, TITLE INSURANCE POLICIES AND
SURVEYS, SHALL BE BORNE WHOLLY BY THE COMPANY.


 


(XIII)                                  WITHIN TEN DAYS OF THE CLOSING DATE, THE
COMPANY SHALL HAVE DELIVERED COPIES OF ANY ARCHEOLOGICAL STUDIES, REPORTS OR THE
LIKE THAT THE COMPANY HAS OBTAINED WITH RESPECT TO THE PROPERTIES OR ANY PORTION
THEREOF.


 


(T)                                    CLOSING DOCUMENTS.  AS SOON AS
PRACTICABLE FOLLOWING THE CLOSING, THE COMPANY AGREES TO DELIVER, OR CAUSE TO BE
DELIVERED, TO EACH BUYER AND SCHULTE ROTH & ZABEL LLP A COMPLETE CLOSING SET OF
THE TRANSACTION DOCUMENTS, SECURITIES AND ANY OTHER DOCUMENT REASONABLY REQUIRED
TO BE DELIVERED TO ANY PARTY PURSUANT TO SECTION 7 HEREOF OR OTHERWISE.


 


5.                                       REGISTER; TRANSFER AGENT INSTRUCTIONS.


 


(A)                                  REGISTER.  THE COMPANY SHALL MAINTAIN AT
ITS PRINCIPAL EXECUTIVE OFFICES (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY
AS IT MAY DESIGNATE BY NOTICE TO EACH HOLDER OF SECURITIES), A REGISTER FOR THE
NOTES IN WHICH THE COMPANY SHALL RECORD THE NAME AND ADDRESS OF THE PERSON IN
WHOSE NAME THE NOTES HAVE BEEN ISSUED (INCLUDING THE NAME AND ADDRESS OF EACH
TRANSFEREE), THE PRINCIPAL AMOUNT OF NOTES HELD BY SUCH PERSON, THE NUMBER OF
CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE NOTES HELD BY SUCH PERSON. 
THE COMPANY SHALL KEEP THE REGISTER OPEN AND AVAILABLE AT ALL TIMES DURING
BUSINESS HOURS FOR INSPECTION OF ANY BUYER OR ITS LEGAL REPRESENTATIVES.


 


(B)                                 TRANSFER AGENT INSTRUCTIONS.  THE COMPANY
SHALL ISSUE IRREVOCABLE INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT
TRANSFER AGENT, TO ISSUE CERTIFICATES OR CREDIT SHARES TO THE APPLICABLE BALANCE
ACCOUNTS AT DTC, REGISTERED IN THE NAME OF EACH BUYER OR ITS RESPECTIVE
NOMINEE(S), FOR THE CONVERSION SHARES ISSUED AT THE CLOSING OR UPON CONVERSION
OF THE NOTES IN SUCH AMOUNTS AS SPECIFIED FROM TIME TO TIME BY EACH BUYER TO THE
COMPANY UPON CONVERSION OF THE NOTES IN THE FORM OF EXHIBIT D ATTACHED HERETO
(THE “IRREVOCABLE TRANSFER AGENT INSTRUCTIONS”).  THE COMPANY WARRANTS THAT NO
INSTRUCTION OTHER THAN THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS REFERRED TO
IN THIS SECTION 5(B), AND STOP TRANSFER INSTRUCTIONS TO GIVE EFFECT TO
SECTION 2(F) HEREOF, WILL BE GIVEN BY THE COMPANY TO ITS TRANSFER AGENT, AND
THAT THE SECURITIES SHALL OTHERWISE BE FREELY TRANSFERABLE ON THE BOOKS AND
RECORDS OF THE COMPANY AS AND


 


31

--------------------------------------------------------------------------------



 


TO THE EXTENT PROVIDED IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS. 
IF A BUYER EFFECTS A SALE, ASSIGNMENT OR TRANSFER OF THE SECURITIES IN
ACCORDANCE WITH SECTION 2(F), THE COMPANY SHALL PERMIT THE TRANSFER AND SHALL
PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE ONE OR MORE CERTIFICATES OR CREDIT
SHARES TO THE APPLICABLE BALANCE ACCOUNTS AT DTC IN SUCH NAME AND IN SUCH
DENOMINATIONS AS SPECIFIED BY SUCH BUYER TO EFFECT SUCH SALE, TRANSFER OR
ASSIGNMENT.  IN THE EVENT THAT SUCH SALE, ASSIGNMENT OR TRANSFER INVOLVES
CONVERSION SHARES SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO RULE 144, THE TRANSFER AGENT SHALL ISSUE
SUCH SECURITIES TO THE BUYER, ASSIGNEE OR TRANSFEREE, AS THE CASE MAY BE,
WITHOUT ANY RESTRICTIVE LEGEND.  THE COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF
ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO A BUYER.  ACCORDINGLY,
THE COMPANY ACKNOWLEDGES THAT THE REMEDY AT LAW FOR A BREACH OF ITS OBLIGATIONS
UNDER THIS SECTION 5(B) WILL BE INADEQUATE AND AGREES, IN THE EVENT OF A BREACH
OR THREATENED BREACH BY THE COMPANY OF THE PROVISIONS OF THIS SECTION 5(B), THAT
A BUYER SHALL BE ENTITLED, IN ADDITION TO ALL OTHER AVAILABLE REMEDIES, TO AN
ORDER AND/OR INJUNCTION RESTRAINING ANY BREACH AND REQUIRING IMMEDIATE ISSUANCE
AND TRANSFER, WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS AND WITHOUT ANY
BOND OR OTHER SECURITY BEING REQUIRED.


 


6.                                       CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.


 

The obligation of the Company hereunder to issue and sell the Notes to each
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Company’s sole benefit and may be waived by the Company at any time in
its sole discretion by providing each Buyer with prior written notice thereof:

 


(A)                                 SUCH BUYER SHALL HAVE EXECUTED EACH OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY AND DELIVERED THE SAME TO THE
COMPANY.


 


(B)                                SUCH BUYER AND EACH OTHER BUYER SHALL HAVE
DELIVERED TO THE COMPANY THE PURCHASE PRICE (LESS, IN THE CASE OF THE RCG
ENTITIES, THE AMOUNTS WITHHELD PURSUANT TO SECTION 4(G)) FOR THE NOTES BEING
PURCHASED BY SUCH BUYER AT THE CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY THE COMPANY.


 


(C)                                 THE REPRESENTATIONS AND WARRANTIES OF SUCH
BUYER SHALL BE TRUE AND CORRECT IN ALL RESPECTS AS OF THE DATE WHEN MADE AND AS
OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH SHALL BE TRUE AND CORRECT AS
OF SUCH SPECIFIED DATE), AND SUCH BUYER SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED
BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY SUCH BUYER AT
OR PRIOR TO THE CLOSING DATE.


 


7.                                       CONDITIONS TO EACH BUYER’S OBLIGATION
TO PURCHASE.


 

The obligation of each Buyer hereunder to purchase the Notes at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for each Buyer’s sole
benefit and may be waived by such Buyer at any time in its sole discretion by
providing the Company with prior written notice thereof:

 

32

--------------------------------------------------------------------------------



 


(A)                                 THE COMPANY SHALL HAVE DULY EXECUTED AND
DELIVERED TO SUCH BUYER (I) EACH OF THE TRANSACTION DOCUMENTS AND (II) THE NOTES
(ALLOCATED IN SUCH PRINCIPAL AMOUNTS AS SUCH BUYER SHALL REQUEST), BEING
PURCHASED BY SUCH BUYER AT THE CLOSING PURSUANT TO THIS AGREEMENT (ALLOCATED IN
SUCH AMOUNTS AS SUCH BUYER SHALL REQUEST) BEING PURCHASED BY SUCH BUYER AT THE
CLOSING PURSUANT TO THIS AGREEMENT.


 


(B)                                SUCH BUYER SHALL HAVE RECEIVED THE OPINION OF
STRADLING YOCCA CARLSON & RAUTH THE COMPANY’S OUTSIDE COUNSEL (“COMPANY
COUNSEL”), DATED AS OF THE CLOSING DATE, IN SUBSTANTIALLY THE FORM OF
EXHIBIT E-1 ATTACHED HERETO.


 


(C)                                 THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A COPY OF THE IRREVOCABLE TRANSFER AGENT INSTRUCTIONS, IN THE FORM OF
EXHIBIT D ATTACHED HERETO, WHICH INSTRUCTIONS SHALL HAVE BEEN DELIVERED TO AND
ACKNOWLEDGED IN WRITING BY THE COMPANY’S TRANSFER AGENT.


 


(D)                                THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A CERTIFICATE EVIDENCING THE FORMATION AND GOOD STANDING OF THE COMPANY
AND EACH OF ITS OPERATING SUBSIDIARIES THAT CONSTITUTE “SIGNIFICANT
SUBSIDIARIES” UNDER RULE 1-02 OF REGULATION S-X, IN SUCH CORPORATION’S STATE OF
INCORPORATION ISSUED BY THE SECRETARY OF STATE OR COMPARABLE OFFICE OF SUCH
STATE OF INCORPORATION AS OF A DATE WITHIN TEN (10) DAYS OF THE CLOSING DATE.


 


(E)                                 THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A CERTIFICATE EVIDENCING THE COMPANY’S QUALIFICATION AS A FOREIGN
CORPORATION AND GOOD STANDING ISSUED BY THE SECRETARY OF STATE (OR COMPARABLE
OFFICE) OF EACH JURISDICTION IN WHICH THE COMPANY CONDUCTS BUSINESS AND IS
REQUIRED TO SO QUALIFY, AS OF A DATE WITHIN TEN (10) DAYS OF THE CLOSING DATE.


 


(F)                                   THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A CERTIFIED COPY OF THE CERTIFICATE OF INCORPORATION AS CERTIFIED BY THE
SECRETARY OF STATE OF THE STATE OF HAWAII.


 


(G)                                THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A CERTIFICATE, EXECUTED BY THE SECRETARY OF THE COMPANY AND DATED AS OF
THE CLOSING DATE, AS TO (I) THE RESOLUTIONS CONSISTENT WITH SECTION 3(B) AS
ADOPTED BY THE COMPANY’S BOARD OF DIRECTORS IN A FORM REASONABLY ACCEPTABLE TO
SUCH BUYER, (II) THE CERTIFICATE OF INCORPORATION AND (III) THE BYLAWS, EACH AS
IN EFFECT AT THE CLOSING, IN THE FORM ATTACHED HERETO AS EXHIBIT F.


 


(H)                                THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL
ADVERSE EFFECT, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE AS OF
THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR REPRESENTATIONS AND
WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH SHALL BE TRUE AND CORRECT AS
OF SUCH SPECIFIED DATE) AND THE COMPANY SHALL HAVE PERFORMED, SATISFIED AND
COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS
REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.  SUCH BUYER SHALL HAVE
RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY,
DATED AS OF THE CLOSING DATE, TO THE FOREGOING EFFECT AND AS TO SUCH OTHER
MATTERS AS MAY BE REASONABLY REQUESTED BY SUCH BUYER IN THE FORM ATTACHED HERETO
AS EXHIBIT G.


 


33

--------------------------------------------------------------------------------



 


(I)                                    THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER A LETTER FROM THE COMPANY’S TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES
OF COMMON STOCK OUTSTANDING AS OF A DATE WITHIN FIVE DAYS OF THE CLOSING DATE.


 


(J)                                    THE COMMON STOCK (I) SHALL BE DESIGNATED
FOR QUOTATION OR LISTED ON THE PRINCIPAL MARKET AND (II) SHALL NOT HAVE BEEN
SUSPENDED, AS OF THE CLOSING DATE, BY THE SEC OR THE PRINCIPAL MARKET FROM
TRADING ON THE PRINCIPAL MARKET NOR SHALL SUSPENSION BY THE SEC OR THE PRINCIPAL
MARKET HAVE BEEN THREATENED, AS OF THE CLOSING DATE, EITHER (A) IN WRITING BY
THE SEC OR THE PRINCIPAL MARKET OR (B) BY FALLING BELOW THE MINIMUM LISTING
MAINTENANCE REQUIREMENTS OF THE PRINCIPAL MARKET.


 


(K)                                 THE COMPANY SHALL HAVE OBTAINED ALL
GOVERNMENTAL, REGULATORY OR THIRD PARTY CONSENTS AND APPROVALS, IF ANY,
NECESSARY FOR THE SALE OF THE SECURITIES.


 


(L)                                     THE COMPANY SHALL HAVE DELIVERED TO EACH
BUYER A LOCK-UP AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT H EXECUTED AND
DELIVERED BY EACH DIRECTOR AND EXECUTIVE OFFICER OF THE COMPANY (THE “LOCK-UP
AGREEMENTS”).


 


(M)                               THE COMPANY SHALL HAVE DELIVERED EVIDENCE OF
FLOOD INSURANCE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO EACH BUYER.


 


(N)                                THE COMPANY SHALL HAVE DELIVERED TO SUCH
BUYER SUCH OTHER DOCUMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AS SUCH BUYER OR ITS COUNSEL MAY REASONABLY REQUEST.


 


8.                                       TERMINATION.  IN THE EVENT THAT THE
CLOSING SHALL NOT HAVE OCCURRED WITH RESPECT TO A BUYER ON OR BEFORE FIVE
(5) BUSINESS DAYS FROM THE DATE HEREOF DUE TO THE COMPANY’S OR SUCH BUYER’S
FAILURE TO SATISFY THE CONDITIONS SET FORTH IN SECTIONS 6 AND 7 ABOVE (AND THE
NONBREACHING PARTY’S FAILURE TO WAIVE SUCH UNSATISFIED CONDITION(S)), THE
NONBREACHING PARTY SHALL HAVE THE OPTION TO TERMINATE THIS AGREEMENT WITH
RESPECT TO SUCH BREACHING PARTY AT THE CLOSE OF BUSINESS ON SUCH DATE WITHOUT
LIABILITY OF ANY PARTY TO ANY OTHER PARTY; PROVIDED, HOWEVER, THAT IF THIS
AGREEMENT IS TERMINATED PURSUANT TO THIS SECTION 8, THE COMPANY SHALL REMAIN
OBLIGATED TO REIMBURSE THE NON-BREACHING BUYERS FOR THE EXPENSES DESCRIBED IN
SECTION 4(G) ABOVE.


 


9.                                       MISCELLANEOUS.


 


(A)          GOVERNING LAW; JURISDICTION; JURY TRIAL.  ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR


 


34

--------------------------------------------------------------------------------



 


PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH
NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE
GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED
HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


 


(B)         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE
SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY
THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, NOT
A FACSIMILE SIGNATURE.


 


(C)          HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


 


(D)         SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS PROHIBITED BY
LAW OR OTHERWISE DETERMINED TO BE INVALID OR UNENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION, THE PROVISION THAT WOULD OTHERWISE BE PROHIBITED,
INVALID OR UNENFORCEABLE SHALL BE DEEMED AMENDED TO APPLY TO THE BROADEST EXTENT
THAT IT WOULD BE VALID AND ENFORCEABLE, AND THE INVALIDITY OR UNENFORCEABILITY
OF SUCH PROVISION SHALL NOT AFFECT THE VALIDITY OF THE REMAINING PROVISIONS OF
THIS AGREEMENT SO LONG AS THIS AGREEMENT AS SO MODIFIED CONTINUES TO EXPRESS,
WITHOUT MATERIAL CHANGE, THE ORIGINAL INTENTIONS OF THE PARTIES AS TO THE
SUBJECT MATTER HEREOF AND THE PROHIBITED NATURE, INVALIDITY OR UNENFORCEABILITY
OF THE PROVISION(S) IN QUESTION DOES NOT SUBSTANTIALLY IMPAIR THE RESPECTIVE
EXPECTATIONS OR RECIPROCAL OBLIGATIONS OF THE PARTIES OR THE PRACTICAL
REALIZATION OF THE BENEFITS THAT WOULD OTHERWISE BE CONFERRED UPON THE PARTIES. 
THE PARTIES WILL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE PROHIBITED,
INVALID OR UNENFORCEABLE PROVISION(S) WITH A VALID PROVISION(S), THE EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE PROHIBITED, INVALID OR
UNENFORCEABLE PROVISION(S).


 


(E)          ENTIRE AGREEMENT; AMENDMENTS.   THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS SUPERSEDE ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS
BETWEEN THE BUYERS, THE COMPANY, THEIR AFFILIATES AND PERSONS ACTING ON THEIR
BEHALF WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE MATTERS
COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN OR
THEREIN, NEITHER THE COMPANY NOR ANY BUYER MAKES ANY REPRESENTATION, WARRANTY,
COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS.  NO PROVISION OF THIS
AGREEMENT MAY BE AMENDED OR WAIVED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED
BY THE COMPANY AND THE HOLDERS OF AT LEAST 60% OF THE AGGREGATE NUMBER OF
REGISTRABLE SECURITIES ISSUED AND ISSUABLE HEREUNDER AND UNDER THE NOTES, AND
ANY AMENDMENT OR WAIVER TO THIS AGREEMENT MADE IN CONFORMITY WITH THE PROVISIONS
OF THIS SECTION 9(E) SHALL BE BINDING ON ALL BUYERS AND HOLDERS OF SECURITIES AS
APPLICABLE.  NO SUCH


 


35

--------------------------------------------------------------------------------



 


AMENDMENT SHALL BE EFFECTIVE TO THE EXTENT THAT IT APPLIES TO LESS THAN ALL OF
THE HOLDERS OF THE APPLICABLE SECURITIES THEN OUTSTANDING.  NO CONSIDERATION
SHALL BE OFFERED OR PAID TO ANY PERSON TO AMEND OR CONSENT TO A WAIVER OR
MODIFICATION OF ANY PROVISION OF ANY OF THE TRANSACTION DOCUMENTS UNLESS THE
SAME CONSIDERATION ALSO IS OFFERED TO ALL OF THE PARTIES TO THE TRANSACTION
DOCUMENTS AND THE HOLDERS OF NOTES.  THE COMPANY HAS NOT, DIRECTLY OR
INDIRECTLY, MADE ANY AGREEMENTS WITH ANY BUYERS RELATING TO THE TERMS OR
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS EXCEPT
AS SET FORTH IN THE TRANSACTION DOCUMENTS.  WITHOUT LIMITING THE FOREGOING, THE
COMPANY CONFIRMS THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT, NO BUYER HAS MADE
ANY COMMITMENT OR PROMISE OR HAS ANY OTHER OBLIGATION TO PROVIDE ANY FINANCING
TO THE COMPANY OR OTHERWISE.


 


(F)            NOTICES.  ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN
DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED
CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND
KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH
AN OVERNIGHT COURIER SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO
RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS
SHALL BE:


 

If to the Company:

 

Maui Land & Pineapple Company, Inc.
120 Kane Street
P. O. Box 187
Kahului, Maui, Hawaii 96733-6687

Telephone:

(808) 877-3351

Facsimile:

(808) 871-0953

Attention:

David Cole

 

With a copy to (for information purposes only):

 

Stradling Yocca Carlson & Rauth
660 Newport Center Drive, Suite 1600
Newport Beach, CA 92660

Telephone:

(949) 725-4121

Facsimile:

(949) 823-5121

Attention:

Christopher Ivey, Esq.

 

If to the Transfer Agent:

 

BNY Mellon Shareholder Services LLC

525 Market Street - 35th Floor

San Francisco, CA 94105

Telephone:

(415) 951-4188

Facsimile:

(415) 951-4181

Attention:

Joshua P. McGinn

 

36

--------------------------------------------------------------------------------


 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

 

with a copy (for informational purposes only) to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022

Telephone:

(212) 756-2000

Facsimile:

(212) 593-5955

Attention:

Eleazer N. Klein, Esq.

 

or to such other address, facsimile number and/or email address to the attention
of such other Person as the recipient party has specified by written notice
given to each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 


(G)         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS,
INCLUDING ANY PURCHASERS OF THE NOTES.  THE COMPANY SHALL NOT ASSIGN THIS
AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE HOLDERS OF AT LEAST 60% OF THE AGGREGATE NUMBER OF REGISTRABLE
SECURITIES ISSUED AND ISSUABLE HEREUNDER AND UNDER THE NOTES, INCLUDING BY WAY
OF A FUNDAMENTAL TRANSACTION (UNLESS THE COMPANY IS IN COMPLIANCE WITH THE
APPLICABLE PROVISIONS GOVERNING FUNDAMENTAL TRANSACTIONS SET FORTH IN THE
NOTES).  NO BUYER MAY ASSIGN SOME OR ALL OF ITS RIGHTS HEREUNDER WITHOUT THE
WRITTEN CONSENT OF THE COMPANY, UNLESS SUCH BUYER ASSIGNS NOTES HAVING AN
AGGREGATE PRINCIPAL BALANCE GREATER THAN OR EQUAL TO THE APPLICABLE MINIMUM
TRANSFER AMOUNT, IN WHICH EVENT SUCH ASSIGNEE SHALL BE DEEMED TO BE A BUYER
HEREUNDER WITH RESPECT TO SUCH ASSIGNED RIGHTS.


 


(H)         NO THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


 


(I)             SURVIVAL.  UNLESS THIS AGREEMENT IS TERMINATED UNDER SECTION 8,
THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE BUYERS CONTAINED IN
SECTIONS 2 AND 3, THE AGREEMENTS AND COVENANTS SET FORTH IN SECTIONS 4, 5 AND 9
SHALL SURVIVE THE CLOSING AND THE DELIVERY AND CONVERSION OF SECURITIES.  EACH
BUYER SHALL BE RESPONSIBLE ONLY FOR ITS OWN REPRESENTATIONS, WARRANTIES,
AGREEMENTS AND COVENANTS HEREUNDER.


 


37

--------------------------------------------------------------------------------



 


(J)             FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE
TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE
AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS,
AS ANY OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(K)          INDEMNIFICATION.  IN CONSIDERATION OF EACH BUYER’S EXECUTION AND
DELIVERY OF THE TRANSACTION DOCUMENTS AND ACQUIRING THE SECURITIES THEREUNDER
AND IN ADDITION TO ALL OF THE COMPANY’S OTHER OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS, THE COMPANY SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS EACH
BUYER AND EACH OTHER HOLDER OF THE SECURITIES AND ALL OF THEIR STOCKHOLDERS,
PARTNERS, MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES AND DIRECT OR INDIRECT
INVESTORS AND ANY OF THE FOREGOING PERSONS’ AGENTS OR OTHER REPRESENTATIVES
(INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT) (COLLECTIVELY, THE “INDEMNITEES”)
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, CLAIMS, LOSSES,
COSTS, PENALTIES, FEES, LIABILITIES AND DAMAGES, AND EXPENSES IN CONNECTION
THEREWITH (IRRESPECTIVE OF WHETHER ANY SUCH INDEMNITEE IS A PARTY TO THE ACTION
FOR WHICH INDEMNIFICATION HEREUNDER IS SOUGHT), AND INCLUDING REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS (THE “INDEMNIFIED LIABILITIES”), INCURRED BY
ANY INDEMNITEE AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY
MISREPRESENTATION OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY THE
COMPANY IN THE TRANSACTION DOCUMENTS OR ANY OTHER CERTIFICATE, INSTRUMENT OR
DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (B) ANY BREACH OF ANY COVENANT,
AGREEMENT OR OBLIGATION OF THE COMPANY CONTAINED IN THE TRANSACTION DOCUMENTS OR
ANY OTHER CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY OR
(C) ANY CAUSE OF ACTION, SUIT OR CLAIM BROUGHT OR MADE AGAINST SUCH INDEMNITEE
BY A THIRD PARTY (INCLUDING FOR THESE PURPOSES A DERIVATIVE ACTION BROUGHT ON
BEHALF OF THE COMPANY) AND ARISING OUT OF OR RESULTING FROM (I) THE EXECUTION,
DELIVERY, PERFORMANCE OR ENFORCEMENT OF THE TRANSACTION DOCUMENTS OR ANY OTHER
CERTIFICATE, INSTRUMENT OR DOCUMENT CONTEMPLATED HEREBY OR THEREBY, (II) ANY
TRANSACTION FINANCED OR TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF THE ISSUANCE OF THE SECURITIES, (III) ANY
DISCLOSURE MADE BY SUCH BUYER PURSUANT TO SECTION 4(I), OR (IV) THE STATUS OF
SUCH BUYER OR HOLDER OF THE SECURITIES AS AN INVESTOR IN THE COMPANY PURSUANT TO
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  TO THE EXTENT THAT
THE FOREGOING UNDERTAKING BY THE COMPANY MAY BE UNENFORCEABLE FOR ANY REASON,
THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION
OF EACH OF THE INDEMNIFIED LIABILITIES THAT IS PERMISSIBLE UNDER APPLICABLE
LAW.  EXCEPT AS OTHERWISE SET FORTH HEREIN, THE MECHANICS AND PROCEDURES WITH
RESPECT TO THE RIGHTS AND OBLIGATIONS UNDER THIS SECTION 9(K) SHALL BE THE SAME
AS THOSE SET FORTH IN SECTION 6 OF THE REGISTRATION RIGHTS AGREEMENT.


 


(L)                                     NO STRICT CONSTRUCTION.  THE LANGUAGE
USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
TO EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE
APPLIED AGAINST ANY PARTY.


 


(M)                               REMEDIES.  EACH BUYER AND EACH HOLDER OF THE
SECURITIES SHALL HAVE ALL RIGHTS AND REMEDIES SET FORTH IN THE TRANSACTION
DOCUMENTS AND ALL RIGHTS AND REMEDIES WHICH SUCH HOLDERS HAVE BEEN GRANTED AT
ANY TIME UNDER ANY OTHER AGREEMENT OR CONTRACT AND ALL OF THE RIGHTS WHICH SUCH
HOLDERS HAVE UNDER ANY LAW.  ANY PERSON HAVING ANY RIGHTS UNDER ANY PROVISION OF
THIS AGREEMENT SHALL BE ENTITLED TO ENFORCE SUCH RIGHTS SPECIFICALLY (WITHOUT
POSTING A BOND OR OTHER SECURITY), TO RECOVER DAMAGES BY REASON OF ANY BREACH OF
ANY PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS GRANTED BY
LAW.  FURTHERMORE, THE COMPANY


 


38

--------------------------------------------------------------------------------



 


RECOGNIZES THAT IN THE EVENT THAT IT FAILS TO PERFORM, OBSERVE, OR DISCHARGE ANY
OR ALL OF ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, ANY REMEDY AT LAW MAY
PROVE TO BE INADEQUATE RELIEF TO THE BUYERS.  THE COMPANY THEREFORE AGREES THAT
THE BUYERS SHALL BE ENTITLED TO SEEK TEMPORARY AND PERMANENT INJUNCTIVE RELIEF
IN ANY SUCH CASE WITHOUT THE NECESSITY OF PROVING ACTUAL DAMAGES AND WITHOUT
POSTING A BOND OR OTHER SECURITY.


 


(N)                                 RESCISSION AND WITHDRAWAL RIGHT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY
SIMILAR PROVISIONS OF) THE TRANSACTION DOCUMENTS, WHENEVER ANY BUYER EXERCISES A
RIGHT, ELECTION, DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY
DOES NOT TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN
PROVIDED, THEN SUCH BUYER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM
TIME TO TIME UPON WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR
ELECTION IN WHOLE OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS.


 


(O)                                 PAYMENT SET ASIDE.  TO THE EXTENT THAT THE
COMPANY MAKES A PAYMENT OR PAYMENTS TO THE BUYERS HEREUNDER OR PURSUANT TO ANY
OF THE OTHER TRANSACTION DOCUMENTS OR THE BUYERS ENFORCE OR EXERCISE THEIR
RIGHTS HEREUNDER OR THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE PROCEEDS OF
SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY INVALIDATED,
DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED FROM, DISGORGED
BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED TO THE COMPANY,
A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW (INCLUDING, WITHOUT
LIMITATION, ANY BANKRUPTCY LAW, FOREIGN, STATE OR FEDERAL LAW, COMMON LAW OR
EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION THE
OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE REVIVED
AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN MADE OR
SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


(P)                                 INDEPENDENT NATURE OF BUYERS’ OBLIGATIONS
AND RIGHTS.  THE OBLIGATIONS OF EACH BUYER UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER BUYER, AND NO BUYER
SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY
OTHER BUYER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN OR IN ANY
OTHER TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY BUYER PURSUANT HERETO OR
THERETO, SHALL BE DEEMED TO CONSTITUTE THE BUYERS AS, AND THE COMPANY
ACKNOWLEDGES THAT THE BUYERS DO NOT SO CONSTITUTE, A PARTNERSHIP, AN
ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE BUYERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP, AND
THE COMPANY SHALL NOT ASSERT ANY SUCH CLAIM WITH RESPECT TO SUCH OBLIGATIONS OR
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND THE COMPANY
ACKNOWLEDGES THAT THE BUYERS ARE NOT ACTING IN CONCERT OR AS A GROUP WITH
RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.  THE COMPANY ACKNOWLEDGES AND EACH BUYER CONFIRMS THAT IT HAS
INDEPENDENTLY PARTICIPATED IN THE NEGOTIATION OF THE TRANSACTION CONTEMPLATED
HEREBY WITH THE ADVICE OF ITS OWN COUNSEL AND ADVISORS.  EACH BUYER SHALL BE
ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING, WITHOUT
LIMITATION, THE RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF ANY OTHER
TRANSACTION DOCUMENTS, AND IT SHALL NOT BE NECESSARY FOR ANY OTHER BUYER TO BE
JOINED AS AN ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.


 

[Signature Page Follows]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

MAUI LAND & PINEAPPLE
COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Robert I. Webber

 

 

Robert I. Webber

 

 

Chief Operating Officer, Chief
Financial Officer, and Executive Vice
President

 

 

 

 

 

 

 

By:

/s/ Adele H. Sumida

 

 

Adele H. Sumida

 

 

Controller and Secretary

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

RCG PB, LTD

 

 

 

 

 

 

 

By:

/s/ Owen Littman

 

 

Owen Littman

 

 

Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

RCG ENTERPRISE, LTD

 

 

 

 

 

By:

/s/ Owen Littman

 

 

Owen Littman

 

 

Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

HIGHBRIDGE INTERNATIONAL LLC

 

 

 

By:

HIGHBRIDGE CAPITAL

 

MANAGEMENT, LLC,

 

 

its Trading Manager

 

 

 

 

 

By:

/s/ Adam J. Chill

 

 

Adam J. Chill

 

 

Managing Director

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

INTERLACHEN CONVERTIBLE
INVESTMENTS LIMITED

 

 

 

 

 

By:

/s/ Gregg T. Colburn

 

 

Gregg T. Colburn

 

 

Authorized Signatory

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

(1)

 

(2)

Address and

 

(3)
Aggregate
Principal

 

(4)

Purchase

 

(5)

Legal Representative’s Address

Buyer

 

Facsimile Number

 

Amount of Notes

 

Price

 

and Facsimile Number

 

 

 

 

 

 

 

 

 

RCG PB, Ltd

 

c/o Ramius LLC

 

$

10,950,000

 

$

10,950,000

 

Schulte Roth & Zabel LLP

 

 

599 Lexington Avenue, 20th Floor

 

 

 

 

 

919 Third Avenue

 

 

New York, NY 10022

 

 

 

 

 

New York, NY 10022

 

 

Attention: Jeffrey Smith

 

 

 

 

 

Attn: Eleazer Klein, Esq.

 

 

Owen Littman

 

 

 

 

 

Fax: (212) 593-5955

 

 

Facsimile:

 

 

 

 

 

Tel: (212)756-2376

 

 

Telephone

 

 

 

 

 

Email: Eleazer.Klein@srz.com

 

 

Residence: Cayman Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RCG Enterprise, Ltd

 

c/o Ramius LLC

 

$

8,050,000

 

$

8,050,000

 

Schulte Roth & Zabel LLP

 

 

599 Lexington Avenue, 20th Floor

 

 

 

 

 

919 Third Avenue

 

 

New York, NY 10022

 

 

 

 

 

New York, NY 10022

 

 

Attention: Jeffrey Smith

 

 

 

 

 

Attn: Eleazer Klein, Esq.

 

 

Owen Littman

 

 

 

 

 

Fax: (212) 593-5955

 

 

Facsimile:

 

 

 

 

 

Tel: (212)756-2376

 

 

Telephone:

 

 

 

 

 

Email: Eleazer.Klein@srz.com

 

 

Residence: Cayman Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Highbridge International LLC

 

c/o Highbridge Capital Management, LLC

 

$

10,500,000

 

$

10,500,000

 

 

 

 

9 West 57th Street, 27th Floor

 

 

 

 

 

 

 

 

New York, New York 10019

 

 

 

 

 

 

 

 

Attention: Adam J. Chill

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

Residence: Cayman Islands

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interlachen Convertible

 

c/o Interlachen Capital Group LP

 

$

10,500,000

 

$

10,500,000

 

 

Investments Limited

 

Attention: Gregg T. Colburn and Legal

 

 

 

 

 

 

 

 

800 Nicollet Mall, Suite 2500

 

 

 

 

 

 

 

 

Minneapolis, MN 55402

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

Residence: Cayman Islands

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Note

Exhibit B

Registration Rights Agreement

Exhibit C

Form of Guaranty

Exhibit D

Form of Irrevocable Transfer Agent Instructions

Exhibit E-1

Form of Company Counsel Opinion

Exhibit E-2

Form of Hawaiian Counsel Mortgage Opinion

Exhibit F

Form of Secretary’s Certificate

Exhibit G

Form of Officer’s Certificate

Exhibit H

Form of Lock-Up Agreement

 

 

SCHEDULES

 

 

 

Schedule 3(e)

Consents

Schedule 3(k)

SEC Documents; Financial Statements

Schedule 3(l)

Absence of Certain Changes

Schedule 3(q)

Transactions with Affiliates

Schedule 3(r)

Equity Capitalization

Schedule 3(s)

Indebtedness and Other Contracts

Schedule 3(v)

Employee Relations

Schedule 3(w)

Title

Schedule 3(y)

Environmental Laws

Schedule 3(cc)

Ranking of Notes

Schedule 3(pp)

Properties

 

--------------------------------------------------------------------------------